19-11845-shl   Doc 24-12   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part VI Pg 1 of 64



                                  EXHIBIT 6
                                    Pt. VI
19-11845-shl   Doc 24-12        Filed 06/21/19 Entered 06/21/19 15:57:11                         Exhibit 6 -
                                    Part VI Pg 2 of 64




                                                                                          CONFIDENTIEL

               MT :   Dis-moi un peu. Est-ce que Mahmoud Thiam. . je l'ai vu              a !'internet.   Qu'est-
                      ce qu'il a a voir avec..

               FC :   Je sais pas .

               MT :   Je l'ai vu   a internet.
               FC .             a
                      II a rien voir avec euh ... Je sais que Alpha l'avait attaque et euh .. . en disant
                      qlle euh ... Pareil. Tu sais, toujours tes m~mes betises qu'avec toi, en disant
                      qu'il avail touche de l'argent, qu'il avait favorise BSGR lorsqu'il etait rninistre.
                      Et ce que lui ii a fail, Mahmoud Thiam, ii a fait une declaration dans ta presse
                      en disant que premierement, tout 9a c'etait des canneries et puis en plus, tui
                      a                                                   a
                         t'epoque, si Je m'en rappelle exactement, t'epoque Mahmoud Thiam avail
                      merne aide, de ses fonds pro pres, ii ava\t aide. . Comment ii s'appelle ?
                      Alpha quand ii etait en periode electorale mais enfin, ii a regle ses comptes_
                      C'est entre eux quoi. C'est entre Thiarn et Alpha

               MT :   Mahmoud Thiam et Alpha ?

               FC ·   C'esl dans la presse. [Toussotements] II avait fail une declaration comme 9a,
                      tres tres forte, tres tres forte [Toussotements] centre, comment ii s'appelle,
                      centre Alpha ouais. Tres forte conlre Alpha. Et apres je sais pas, je sais pas
                      ce qu'il devienl Mahmoud Thiam. Personne n'a de contact avec lui je crois .
                      Je sais pas, ii travaille aux Etats-Unis non ? II travaille ou ?

               MT :   [Inaudible]

               FC :   Paree que lui, II a la double nationalite. II est guineen et americain, je crois .

               MT :   Ah bon?

               FC ·   Je crois hein. Je crois hein,     Je   sais pas. II me semblait qu'il etait. . qu'il avail
                      la double nationalite.

               MT :   ti pense que_.. Alpha pense qu'il avait rec;u de !'argent de la main de BSGR .

               FC :                                              a
                      Alpha ... euh .. . qu'if avait favorise, l'epoque ou ii etait ministre, et qu'il avail
                      favorise le projet de BSGR. Mais euh .. . c'est toujours Alpha_ II a oublie que ii
                      y avait.. C'etait qui deja le premier ministre quand Mahmoud Thtam etait... II
                      y avait le premier ministre, ii y avait tout le monde mais tous les gens qui ont
                                                    a
                      signi§ re contra! de BSGR l'epoque de Lansana Conte, taus les gens qui ant
                      signe tous les accords meme apres quand ii y avail

               MT:    Dadis .

               FC :   Ouand ii y avalt Dadis et tout 9a, ce sont des gens qui sont aujourd'hui avec
                      Alpha. C'est le meme. Beh oui. Paree que tu prends - comment ii s'appelle ?
                      Fofana, ii etait deja a f'epoque.

               MT ·   Qui Fofana ?

               FC :   Le ministre des mines      ra _

               MT     Qui?

               FC .   Le ministre des rnines actuel, ii etait deja, a l'epoque, lmplique. Merne, II ya
                      sa signature dans le dossier - dans le contra! de BSGR, ii y a la signature de
                      Fofana. Taus les gens qui etaient impliques a l'epoque sont encore en




                                                                                                             p.98
19-11845-shl                 Doc 24-12           Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                                     Part VI Pg 3 of 64




                                                                                                     CONFIDENTIEL

                                       charge maintenant. Et Alpha dil le dossier 9a a ete de la corruption. Mais la
                                       corruption de qui ? C'est les memes qui sont aujourd'hui - les Fofana
                                       [inaudible], meme s'il y avait Thlam, rnais ii y avail le premier ministre. ii Y
                                       avail taus ces gens-la done c.;'esl n'lmporte quoi. Tu vois, II est - corr.mer.I l!
                                       s'appelle ? Le premier n, inislre a l'epoque je sa!s plus qui c'etait . C'etait pas
                                       Dore non?

                          MT :         Le premier rninistre de Dadis ?

                           FC :        Euh ouais. Non, 9a L'epoque apres Dadis. Kouyate. Eur-, pas l<ouyate.
                                       l<onate.

                          MT :         Konate.

                           FC :        Konate. Quand ii y ~ivait Sekouba Konate, je ne sais plus qui etait le premier
                                                                                                         a
                                       ministre. Mais tous ces gens-la, ils sont encore la aujourd'hui la presidence
                                       ou dans les ministeres. Done c'est a ces gens-la qu'il faut aller poser la
                                       question. Pourquoi ii va emmerder Thiam ? Pourquoi ii va emmerder tout le
                                       rnonde ? C'est tout simplement parce qu'il a tellement magouille avec les
                                       sud-africains, avec [inaudible], avec tous les gens qui l'ont, tu sais, avec la
                                       societe des elections, [Weimar!]. II a vole les elections. II a jamais - tu sais, le
                                       deuxieme tour des elections, c'est [Weimart] qui l'a fait

                          MT :         Mais qu'il achete de tout r,;a, vous pensez vraiment que c'esl vrai? [Rires)

                          FC .         A 100%. A 100%, Mais a 100%. C'est rneme pas peut-etre. C'est a 100 % .
                                       Les elections, ii les a volees avec tous ces gens-la. II a pris des accords pour
                                       Jeur redonner un morceau du dossier BSGR, leur donner un morceau du
                                       do5sier de ceci, un morceau du dossier de cela. Enlever les contrats avec les
                                       societes qui etaient avant lui et ies redonner      a ses amis. Son fiis, ii esl
                                       implique dans toutes ces magouilles. II est implique dans toutes ces choses-
                                       la. Et voila. Qu'est-ce que tu veux que je te dise ? C'est meme pas peut-etre.
                                       Son fils, ii est dans la societe avec - comment ii s'appelle celul qui avail ~,ide
                                       a l'epoque ? Comment tu l'appelles ? Celui qui etait dans les PME, le voyou.
                          MT :         Boubah.

                          FC :        Boubah . Voila, volla. Alors Boubah ii etait avec le fils. l!s sont impllques dans
                                      toutes les combines de la - lls veulent recuperer les histoires de Nimba. lls
                                      sont dans une societe qui s'appelle Sable Mining et lls on! leur nom qui est
                                      dedans. C'est des magouilles tout c;:a. C'es! que des n1agoullles. Le problem e
                                      c'est que je pense qu'il ne sait meme plus comment s'en sortlr de toules ces
                                      magouilles, tellemenl y en a. II sait meme plus comment s'en sortir -

                          MT :        Qu'est-ce qu'il a fail Mahmoud Thiam ? parce qu'il a rec;:u de l'argent
                                      (inaudible].

                          FC ;         Mahmoud Thiam n'a pas re~u d'argent. Comment ii s'appelle ? Alpha dit,
                                       pour attaquer tout le dossier, ii dit : "Mahmoud Thlam elait corrompu, ii a
                                                                                               a
                                      touche de l'argent" mais Mahmoud Thlam a rien voir de rien du tout. Tu
                                      sais le conlrat de - c'est c;:a qui est, qui emmerde le plus Alpha - c'est que le
                                                                                     a
                                      contra! de BSGR; ii a ete Ires tres bien fait l'epoque. Paree que, justernent
                                      pour eviler les probtemes de dire ii y a, c'esl un tel qui m'a donne
                                      l'autorisation, l'accord, et qui a signe, y a pas une personne qui a donne
                                      l'accord. Y a vlngt signatures, trente signatures sur le contra! de BSGR : le
                                      ministre de 9a, le ministre de r;:a. le ministre du budget. les accords de ceci,
                                      les ace - Tout a ete fait avec beaucoup beaucoup de gens impliques, de
                                      fa~on justement et. Heureusement que Beny a eu l'intelligence d'insister



TN/1/ Tw,.· :n21 R0/2/FR~ !.',16!)3192 2

                                                                                                                   p.99
19-11845-shl              Doc 24-12              Filed 06/21/19 Entered 06/21/19 15:57:11                   Exhibit 6 -
                                                     Part VI Pg 4 of 64




                                                                                                     CON FIDENTIE.L

                                      pour que ce soit fail de fa<;on tres tres reguliere pour pas qu'on puisse
                                      ensuite l'attaquer. Je veux dire quand tu prends le contrat aujourd'hui, meme
                                      Fofana ii etait dedans. Mais celui qui - le ministre des mines d'aujourd'hui -
                                      meme lui, ii etait dedans. Done toute le monde a donne - done ii essaye
                                      d'attaquer Mahmoud Thiarn, ii essaye d'attaquer <;a, ii essaye d'attaquer 9a
                                                                                a
                                      en disant vous avez donne de !'argent celui-la, vous avez donne de !'argent
                                      a celui-la. II est meme alle sortir qLte - je sais plus - que - je me rappelle plus -
                                                                                               a
                                      que Mahmoud Thiam ii a accuse qu'il etait invite l'hotel je sais pas trap ou
                                      quelque part en Europe par BSGR. Que des canneries comme 9a histoire de
                                      dire. Mahmoud Thiam, ii a ecrit dans sa lettre publique qu'il n'avait besoin de
                                      personne pour lui payer sa chambre d'hotel quand ii etait en voyage je sais
                                      pas trop ou. Tu sais, voila, c'est que des canneries histoire de dire, de salir le
                                      groupe et l'image du groupe. Et je vais te dire, tout 9a c'est parce que lui, ii a
                                      deja pris des accords avec d'autres gens pour donner ce projet. II veut
                                                                                                     a
                                      enlever le projet de Simandou de BSGR pour le donner quelqu'un d'autre.
                                      Paree qu'il a deja vendu 9a, ii a deja pris des accords avec les uns, avec les
                                      autres et ii sail pas comment se sorlir de cet accord-la done ii ne peut pas
                                      confirrner BSGR dans cet accord-la et ii veut simplement les degager. Tu
                                      sais ii est President de la Republique. Le probleme c'est qu'il y a aucune
                                      opposition serieuse en Gui nee et ii fait ce qu'il veut. II essaye - ii essaye de ...
                                      Mais en attendant, tu sais, le probleme qu'il y a c'est que ga fait deux ans
                                      qu'il est elu, les gens en ant marre, les gens sont fatigues, ils veulent
                                      travailler et ils veulent manger et ils veulent se soigner. Et ii se passe rien
                                                          a
                                      dans ce pays la cause de cet espece d'imbecile qui a, qui a - je peux meme
                                      pas dire qui a    eteelu cet imbecile - qui a vole !es elections. Paree que c'est la
                                      verite. Tu sais bien non? tu le sais bien que 9a a ete vole. Tout le monde sait
                                      que 9a a ete vole. Et ga a ete vole avec [Weimart]. C'est pour ga que
                                      maintenant - comment ii s'appetle ? Cellou - Cellou et taus les autres, ils
                                      veulent pas que ce soit [Weimart] qui organise l'electorat pour Jes legislatives.
                                      Paree qu'il va faire pareil. Et quand ils veutent organiser le vote des guineens
                                                       a
                                      qui habitent l'exterieur, qu'est-ce que tu crois que c'est 9a ? Tu sais, les
                                                                                     a
                                      guineens qui son! pas en Guinee, qui sont l'exterieur de la Guinee, qui vont
                                                                                                    y a
                                      voter dans les ambassades, je le dis pas Ja trlche qu'il a ce moment-la.
                                      Ca triche enormement. Done c'est 9a, r;a c'est Alpha Ca c'est votre
                                      President.

                          MT:          (Rires]

                          FC .        (,:a c'est votre President Alpha. Mais en attendant tu sais, en attendant c'est
                                      complique. Voita.

                          MT ·        El en attendant c'est complique.

                          FC ·        En attendant c'est complique e! i;a emmerde tout le monde.

                          MT ·         [inaudible] .

                          FC ·        Mais T hia n,, je pense que 9a s'esl arrele tout de suite cette histoire, je crois
                                      qu'i! a arrete de l'altaquer parce que Thiam s'est pas laisse faire.

                          MT :        T hlam ne dois Jarnais lui dire qu'il a re9u l'argenl.

                          FC :        Mais Thiarn n'a rien re9u. Thiam n'a rien re9u. Non inais Thiam, r;a a rien        a
                                      voir av ec !es his toires

                          M1 .        [Inaudible]

                          FC          Moi je te dis -



 TNNl NA/332 '1/l0/2/FRl,114li!l:1 Hl2 :
                                                                 5:24
                                                                                                                     p.100
19-11845-shl                 Doc 24-12                Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                                          Part VI Pg 5 of 64




                                                                                                           CONFWENTIEL

                            MT :           C'est Asher qui etait la       a l'epoque.
                            FC :           Moi je te dis que 9a n'a rien a voir. Tu sais ii y a une part de legende dans
                                           ces affaires de BSGR. II y a une histoirn - c'esl cornme une legende. Tout le
                                           monde dit ah i! y a 9a, ah y a 9a, ah 'y' a 9a. Meme toi tu n'etais plus ia quand
                                           i;;a s'est passe.

                            MT :           Non moi j'etais      a Freetown.
                            FC :           Voila. Meme toi tu n'etais plus la quand 9a s'esl passe. Et apies quand 9a
                                           s'est passe, parce qu'il cherche aussi des histoires de l<onate - a l'epoque de
                                           l<onate. Done ii cherche tout tu vois. Seulement la seule chose • la seule
                                           difference qu'il y a c'est que, tu as vu, ii attaque tout le monde mais ii attaque
                                           pas Konate. II a peur de Konate.

                            MT :           Ah bon?

                            FC :           Alpha tu crois pas qu'il a peur de l<onate ? Alpha ii a tres peur de Konate.
                                           Done ii a tape sur tout le monde. II a tape sur Thiam, ii a tape sur - ii a jamais
                                           parle de Konale, meme pas une virgule sur Konate. Le tigre se laisse pas
                                           faire cornme 9a.

                           MT :            Tu sais,   a l'epoque, le tigre [inaudible] pour me donner man argent.
                                           Tu sais, Thiam avait dit pourquoi le multimi!liardaire ii la lache pas ma • la
                                           dame la. ll avait dit c;a .

                           FC :            Mol j'etais pas !a.

                           MT :            II avail dit 9a   aAboubacar. [inaudibiej .
                           FC :            Je connais pas.

                           MT :        Mai j'avais entendu Thiam . Je ne le connaissais pas. C'est Al:ioubacar en fait
                                       qui a fait que j'ai entendu parler avec Mahmoud Thiam.

                           FC :        Je connais pas du tout ces llisloires.

                          MT :         Tu n'etais pas         la.   C'est quand j'ai voyage   a Conakry.
                          FC :         Enfin, ecoutes, fl faut juste esperer mainienanl que ce President ia ii arrete
                                       de nous faire chier, qu'on !ermine ce pro/et parce qu'il y en a marre. Faut
                                       qu'on termine ce projet parce qu'i\ yen a 11raiment marre.

                                       Ok. Bon, qu'est-ce que tu fais de tes journees ? Tu prepares ton magasin
                                       quoi?

                          MT :        Oui, on va la-bas. Des fois on reste la nuit parce qu'il y a des teles, ii y a plein
                                      de choses. [inaudible]

                          FC :         Et qui a finance tout ga ?

                          MT :        L'argent que Adam m'avait             envoye la.

                         FC :         Oui. Oui.




TNNT N/\J33218B/7.iFRl,J/,lll'lJ I 'l2 7
                                                                         ~5
                                                                                                                    p. 101
19-11845-shl   Doc 24-12   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part VI Pg 6 of 64




                                      526
                                                                           p.102
19-11845-shl               Doc 24-12             Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                                     Part VI Pg 7 of 64




                                                                                                    CONFIDENTIEL

                       MT :       L'argent de Adam. Quand j'ai pris !'argent de Adam - quand ii a vire l'argent,
                                  tu te rappelles, ii a dit : "mais paurquoi tu attends ?" (inaudible] Taus les
                                  jours, !es poissons, les crabes, !es shrimps. Ca marche beaucoup ici.

                       FC :       En tout cas c'est bien que tu - tu as pas d'associe, tu fais <;a toute seute.

                       MT :       Je fais 9a toute seule. J'ai peur d'etre avec quelqu'un.

                       FC:        Tu as bien raison. Tu as bien raison. Tu as bien raison.

                       MT .       Je suis seule.

                       FC .       Done ii ya Madou qui !'aide un peu ?

                       MT ·       Oul y a   Madou qui m'aide un peu.

                       FC :       Paree que Madou elle sait faire taus les papiers, toutes ces choses-la quoi.

                       MT ;       Non, en fait elle a des relations icl   a Jacksonville.
                       FC :       Ah ouais ?

                       MT :       Elle a un ami qui me guide.

                       FC ;       D'accord.

                       MT .       Elle a un ami qui me dit ga c'est ban ; sl vous faites c;;a, c;;a va ; achetez 9a ;
                                  ne faites pas i;:a, 9a va pas marcher.

                       FC :       D'accord. Et tu as repris une autre maison alors ou tu l1abites -

                      MT .        Non j'habite la meme maison -

                      FC :        Le meme endroit.

                                  01,. Bon rnais c'est bien. C'est bien d'avoir fail 9a. C'est bien d'avoir fail c;a.

                                  Hmmm Mamadie, Mamadie. Ecoutes. moi je vais faire c;a. Je vais revenir
                                  debut avril.

                      MT :        D'accord.

                      FC :       Je rentre pour les fetes. Je rentre juste une semaine, dix jours. et je reviens
                                 te voir

                      [inaudible - annonce aeroport).

                                  II te manque encore des equipements, des choses comme c;a ?

                      MT·        La-bas? Non, on a fail [inaudible].

                      FC :       Et dis-moi, tu achetes 9a, tout le materiel - non pas le materiel - les fruits. Tu
                                 vas acheter ou c;a ?

                      MT .       II ya une societe qui est concernee de 9a.

                      FC :       En gros quoi. Tu achetes en gros et tu revends au detail       ?




I NAITNN3J216Ui2/FRMl•1/'..9:0192.?
                                                                                                                 p.103
19-11845-shl        Doc 24-12           Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                            Part VI Pg 8 of 64




                                                                                            CONFIDENTIEL

                   MT:      Oui, oui.

                   FC:      C'est bien 9a. II va te falloir un peu de personnel

                   MT:      J'ai pas eu beaucoup d'argent pour faires les maisons [inaudible].

                   FC:      Mais tu vas avoir un peu de personnel quand meme ?

                   MT:      Mmm.

                   FC:      Des vendeuses, des choses comme 9a.

                   MT:      Qui.

                   FC:      01~. Tu m'avais dit que tu avais quand meme pas mal • y a pas mal de
                                                   a
                            guineens qui sont Jacksonville que tu connais c'est 9a ?

                   MT:      Qui.

                   FC :      lls travaillent ici ou pas ?

                   MT :      Qui mais j'ai pas [Inaudible]

                   FC :     Oui tu m'avais dit que tu essayais de rester un peu loin de. Oui parce que
                            c'est des problemes.

 1h05m00S          MT :      Oui c'est des problemes. Moi je voulais acheter des maisons ici. si ... j'avais
                             pense, j'ai dit si BSGR me donnait un peu d'argent, Beny me donnait, j'allais
                             acheter des maisons ici, parce que les maisons ici, c'est bon.

                    FC :     Mm mm parce que le marche des locations c'est bon id ?

                    MT ·     Qui parce que si tu veux faire sortir les gens de les maisons, tu peux les faire
                             sortir. [inaudiblel Done je pense que c'est bien. SI [Inaudible] J'avais dit a
                             Beny ...

                    FC ·     Laissesftmoi renlrer. laisses-mol rentrer. je vats volr tout c;a et je reviens te
                             dire ..

                    MT .                                                                      a
                             Mais pas devant Asher. Je veux que si vous allez faire lete tete avec Beny,
                             avec BSGR. j'al peur. sinon lls vont (Inaudible] et j'ai la maison la.

                    FC ·     La1sse-moi faire, je te di!:> et je te repete tu as   a faire avec Frederic et c'est
                             tout ce qu·est important.

                    MT .     Je sais quand tol tu dis que tu vas le faire, je sais que c'est sOr.

                    FC :     Tu as     a f3ire a Frederic, c'est tout.
                    MT :     Je sais. Les maisons ici c'est bien. Y a des maisons meme tu peux prendre,
                             tu loues Qa.

                    FC :     Ah ouais ?

                    MT ·     Tu prends les buildings la. Tu loues 9a en bureaux.

                    FC ·     [inaudible] Done ( . ) elle dort toutes les nuits maintenant elle est grande ?




 TNAfTNA/332108/2/FRM/~693192.?
                                                            5'218
                                                                                                            p.104
19-11845-shl           Doc 24-12            Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                                Part VI Pg 9 of 64




                                                                                              CONJ.<"IDENTIEL

                    MT :      Bah. Elle dart, mais avant de dormir c'est des problemes. Elle tourne par-la,
                              elle to~rrne     a
                                             gauche, elle me tape. Elle met son [lnaudible] sur ma tete.
                              [inaudible]. Qu'est-ce qu'elle me fait la. Je sens le pipi la. {inaudible] Je sais
                                                                    a          a
                              pas pourquoi eires font 9a. Tourne gauche, drolte.

                    FC :      Ga Jui fait quoi maintenant ? <;a lui fait combien ?
                    MT :      Onze mois. En avril, elle aura un an.

                    FC :      C'est vile passe hein.

                    MT:       Oui.

                    FC :      C'est vite passe.

                    MT :      Oui. c'est vite passe.

                    FC :      Ouah, qu'est-ce que c'est vite passe.

                    MT :      C'esl vite passe.

                    FC :      Et le papa, ii est rentre?

                    MT :      II est rentre.

                    FC ·      II a pas de probleme Jui ,;a va ?

                    MT : non ii a pas de problerne

                    MT .      [inaudiblej

                    FC :      Non mais      a Conakry ? a Conakry - ii va pas rentrer a Conakry.
                    MT        Non, ii va pas rentrer. C'est pas bon.

                    FG :      Done du coup rn~!ntenant ii V8 plus rentrer.

                    MT .      Je sais pas mais je IL1i ai dit de faire attention. Je IUi ai dit de faire attention.
                              Je lui ai dit de faire attentiM

                    FC       c·est sor. C'esl sur. Tu sais, je lul avais dit - je le l'ai dil - ii ya longtemps que
                             j'ai dlt de faire attention. II ya longtemps que j'al dit de faire allention. Tu sals
                             ii avail dit 'Tai lous les groupes de militaire$ .:wee moi. II osera pas faire, les
                             gens vont pas m'abandonner". Vant pas m'abandonner, vont pas
                             m'abandonner, tu sais, qu'est-ce que tu vas faire s'ils l'attrapent com me ga et
                             le mettent dans une prison ? Qu'est-ce qu'il va faire ? II va rien faire. Done
                             euh .. et l'autre c'esl un rnauvais, e'est un tres tres mauvais.

                             Done ii travaille un peu dans - ii essaie de vendre ses voitures. de faire ces
                             choses la?

                    MT       Oui ii essale parce qu'on a pas beaucoup d'argent.

                    FC       Ei ii va renvoyer des vehicules encore ici apres ? S'il arrive     a vendre ceux-la
                             ?

                   MT        Oui.




TNA/TN1\/3321o8i21FRM/469JH12.2


                                                                                                            p.105
19-11845-shl         Doc 24-12          Filed 06/21/19 Entered 06/21/19 15:57:11                       Exhibit 6 -
                                            Part VI Pg 10 of 64




                                                                                               CONFIDENTIEL

                      FC :      C'est un bon business ou pas ?

                      MT:       Oui.

                      FC :      Paree qu'il avait achete pas cher Jes [inaudible] la. Et je sais plus quel autre
                                modele. C'etait bien, c'etait bien. Et( ... )11 est toujours dans Jes voitures?

                      MT :      Oui, toujours dans Jes voitures. II a pas le choix.

                      FC :      De toute fa9on ii faut bien travailler. D'une maniere ou d'une autre, ii faut bien
                                travailler hein. Personne n'a le choix, ii faut bien travailter.

                                Bon. ecoutes ... Et aujourd'ht1i, qu'est-ce que tu vas faire ? Tu retournes la-
                                bas?

                      MT :      Je retournes la-bas. On va telephoner, ii va venir me prendre.

                      FC :      Tu conduis la ?

                      MT :      Non je conduis pas mais -

                      FC :      Tu as le jeune la de ton frere la qui le conduis?

                      MT :      Non [inaudible] de me deposer.

                       FC :     D'accord.

                       MT ·     Mais des fois s1 je veux partir la-bas, ii se psut que mon marie vienne. c;::a
                                depend. II me raccompagne aL1 restaurant.

                       FC :      Et le restaurant ll est a cote de ton projel de fruits el legumes ?

                       MT :     OL1i. C'est deux magasins que j'ai

                       Fe:      cote cbte

                       MT : [inaudible] c'est colle quoi

                       FC :      Et tu vas faire un resta~iranl   a l'americaine la. aveo les hamburgers et tout ,;:a
                                 ?

                       MT.       Oui.

                       [Inaudible]

   1h11m11s            MT :      Et Asher qu'est-ce qu'II est devenu     ?


                       FC :      Je sais pas. Je sais pas du tout. j'ai pas ... j'ai pas trop de contacts avec lui.
                                 J'ai pas trop de contacts. Et tu as plus de contacts du tout avec comment ii
                                 s'appelle. ton frere qui travaillait avec euh. mmm. ah . .. Ibrahim, tu as plus
                                 trap de contacts avec Ibrahim ?

                       MT :      Je vous avail dil 9a ii ya longtemps, j'ai plus de contacts avec lui.

                       FC :      Qui, je sais.

                       [inaudible]




   TNArTNAl3321 /l812/FRMl~693192.2                          32
                                                           530
                                                                                                              p.106
19-11845-shl             Doc 24-12             Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                                   Part VI Pg 11 of 64




                                                                                                   CONFIDENTIEL

                      MT :         Elle est morte la sreur la.

                      FC :         La smur de qui ?

                      MT :         D'lbrahima Sory.

                      FC :         Comment elle s'appelail ?

                      MT ·.        rt.d'    ') . [Arr
                                   l' ,r 1ame           .,
                                                   u!ameJ.

                      FC :         Oui mais je me rappelle pas.

                      MT :         Elle etait avec moi. C'est elle qui preparait pour moi des fois   a la maison.
                      FC :         Ouah. Mais elle etait pas vieille.

                      MT :         Non elle etait pas vieille. Elle etait malade.

                      FC :         Elle est morte ou ? A Conakry ?

                      MT :         Oui. <;a m'a touche.

                      FC:          Oui j'imagine.

                      MT :         Elle etait tres gentille avec mo1.

                      FC :         Dono elle c'eta1t la sceur aussi d'lbrahim ?

                      MT .         Qui. Elle etait tfes gentille avec moi. [inaudible]

                      F-C ·                                                                    a
                                   Elle etall vralmenl malade. Ah oUI ? Et done qui ii reste Conakry alors de la
                                                                                           a
                                   famille ? Puisque ta maman • ta maman el!e est plus Conakry non plus ?

                     MT            l\lon, elle est parlie au (Inaudible]

                      FC ·         Paree qu'elle atait partie      a    !'epoque e!!e etait partie avec Ahmed en
                                   Angleterre non ')

                     MT ·          Oui. Je suis en train de faire une lettre pour la faire venir ici. [inaudible] elle
                                   dOI! continuer done je vais la faire venir ici.

                     FC ·          Paree que Londres c'est pas bien pour elle ?

                     MT :          On est pas la~bas. Tu sais, quand tu es vieille tu veux etre avec tes enfants.

                     FC ·          C'est normal.

                     MT :          Pour ne pas qu'il y a des soucis. Si elle est avec nous, 9a va faire moins de
                                   soucis.

                     FC ·          Bien sOr, bien sur. [inaudible], meme plus tard ii y aura personne. C'est pas
                                   facile pour les papiers ici quand meme non ?

                     MT ·          Oui mais quand tu es legal. par exemple quand tu as une societe, tu peux.
                                   [Inaudible]

                     FC ·          Oui qa c·est vrai.




TNAfTNN3321Bal2/FRMJ.1 6Q,i 1CJ2   ;i

                                                                                                                p.107
19-11845-shl        Doc 24-12           Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                            Part VI Pg 12 of 64




                                                                                              CONFIDENTlEL

                    MT :      Dehors ii fait tres froid.

                    FC :      C'est vrai ? ce matin, je regardais la meteo. Quand j'ai vu qu'il faisait froid, j'ai
                              pris un petit blouson quand meme. J'allais partir juste avec -

                    MT :      <;a change, 9a change ici. Des fois c'est froid, des fois c'est chaud. Yous
                              allez retourner   a quelle heure ?
                    FC        La j'ai l'avion dans l'apres-midi. Quelle heure ii est? En debut d'apres-midi la.
                              Mais t'inquietes pas pour moi. Si tu dois y aller, je vais attendre la. Y a pas de
                              - t'inquietes pas. T'inquietes pas pour moi. Et on se reparle ? Demain, je
                              prends l'avion pour rentrer en France. Je prends l'avion demain, ]'arrive
                              mercredi soir. Et le 8, je reviens ici. Le 8 au soir, j'arrive         aMiami. Je
                              t'appelleral de toute fagon.

                    MT:       Ok ok.

                     FC :     Et voila. Tu es toujours sur le rneme numero ?

                     MT :     Oui sur le meme numero.

                     FC :     Maintenant quand tu vois Frederic, tu decroches.

                     MT :     [Rires] Oui, si je vois Frederic, Je decroches. [Inaudible] j'ai beaucoup
                              d'appels.

                     FC :     C'est pas grave.

                     MT :     elle me tape. elle me tape, elle me mord la main

                     FC :     elfe va commencer a marcher la ?

                     MT :    oui oui (inaudible]

                     FC :     Tu lui parles en quelle langue ?

                     MT :      je lui parle le frnni;:ais.

                     FC :      En ffanr;ais ? c;:a va ~Ire rnarrant parce qu·apres elle va apprendre
                               l'amerlcaln.

                     MT:       Oui.

                     FC ;      <;a va ~tre une petite an,ericaine.

                     MT:       Oui.

                     FC :      C'est deja une petite americaine mais je veux dire dans le langage et tout

                     MT :      Oui. Oul. Si je l'amene       a l'internat [inaudible]
                     FC :      C'est cher, c'est cher. Madou, elle est guineenne aussi ?

                     MT :      Non.

                     FC :      Elle est quoi ?




  TNAITNA/33218812/FRMJ.1693192 2

                                                                                                             p.108
19-11845-shl                 Doc 24-12            Filed 06/21/19 Entered 06/21/19 15:57:11                   Exhibit 6 -
                                                      Part VI Pg 13 of 64




                                                                                                  CONFIDENTIEL

                         MT :        Elle est americaine maintenant.

                         FC :        Oui mais elle   a des origines de ou ? Elle a pas d'origine de Guinee ?

                         MT          Non. Elle est de Cote d'Ivoire.

                         FC :        Ah d'accord,

                         MT :        Mais elle a fait beaucoup de [inaudible).

                         FC:         Eile est nee ici?

                        MT :         Non.

                         FC :        Ouand tu es nee ici, tu as - ta vie e!!e est differente quoi. Tu vois ce que je
                                     veux dire parce que tu vis - tu es americain. Tu sais meme dans ta maniere
                                     de voir les choses, de vivre et tout c;:a, quelles que soient tes origines, quel
                                     que soil ce que tu es, tu es different. Tu es americain quoi. C'est different.
                                     Moi j'ai des amis fran9ais qui ont des enfants qui sont nes ici mais eux sont
                                     frani;:ais. II y a un decalage avec leurs enfants parce que les enfants ils ont la
                                     mentalite americaine alors que nous on reste avec la mentalite franc;aise,
                                                                                            a
                                     guineenne. Meme si on parle americain, 9a n'a rien voir quoi. C'est com me
                                     9a. Done toi tu vas avoir une petite fille americaine americaine.

                        MT :         Ouais.

                        FC :         Qui   va t'expliquer ce que c'est les   Etats-Unis.

                        MT :         Ah bon?

                        FC :         Eh oui . lls sont pas pareils les amerlcains. C'est pas la meme maniere de
                                     vivre comme nous. Nous on essaye - on vient lei, on essaie de faire un peu
                                     comme eux et tout 9a. Mais eux ils ont une mentalite americaine speciale,
                                     tres speclale.

                        MT .        Frederic, Je peux COl'npter sur loi ?

                        FC ·        Mamadie, lu peux. compter sur moi. Tu sais, ii y a une cl1ose que Je !'al
                                    touJours dit c'est que, en tout cas mol. tu peux conipter a 100 % sur ma - sur
                                    man l1onn~tete, ma franchise, de tout te dire - le bie:11 et le mal. Je te dis le
                                    b1en et le 111al. Je te dis tour. je te mens pas, j'essale pas de profiter de tci,
                                    j'essaie pas de - rien . Quand Je peux t'alder. Je t'elde. Quand je peux t'alder,
                                    je !'aide. Tu vois ? Euh avec !es moyens que ]'al. j'essaye de t'aider du mieux
                                    que je peux. C'est pour ca que j'etals ...

1h20m24s                            J'etais meme vexe que tu disparaisses comme 9a, j'etais vexe, je te promets.

                        MT:         Mais parce que je me disais c'est pareil. C'est pareil. J'avais peur. Paree que
                                    tu disals la decision vient pas de toi. ca vient de Beny -

                        FC :        Je t'ai pas dit c;:a comme i;a, mals bon c'est pas grave -

                        MT ,        Je me disais peut-etre Beny est fache contre moi -

                        FC :        y a personne qui est fache contre personne, y a personne qui est fache
                                    contre personne, c'est juste de voir cette situation la bloquee qui embete tout
                                    le monde c'est i;a. mais personne n'est fachee contre personne,. Pour quelle
                                    raison tu veux que qui que se soil, soil fache contre qui que ce soit ? C'est



fN.'\rTM/>./332188/2/FRl.!14693 \'?2 2
                                                                 §33
                                                                                                                 p.109
19-11845-shl          Doc 24-12          Filed 06/21/19 Entered 06/21/19 15:57:11                   Exhibit 6 -
                                             Part VI Pg 14 of 64




                                                                                              CONFIDENTIEL

                                 comme 9a. Enfin ecoute, on va tout faire pour que les choses s'arrangent un
                                 peu et puis voila.

                                 Toi tu parles bien l'anglais maintenant, tu commences ate debrouiller?

                      MT:        [inaudible]

                       FC :      C'est difficile a comprendre des fois. Quand ifs parlent comme 9a au micro
                                 des fois

                       MT :      Je n'entends pas.

                       FC :      II va falloir que tu t'y mettes hein.

                       MT :      [inaudible]

                       FC :      Tu vas faire des cours aussi, d'anglais ?

                       MT :      II faut que je vois si je peux parler avec ma sreur.

                       FC:       Tu devrais faire des cours. Non mais meme pour ton travail, ton business.
                                 pour tes affaires tu dois parler un peu anglais.

                       MT ;      Normalement. Normalernent. Mais je vais pas etre la. C'est eux qui vont
                                 vendre.

                       FC :      Je sais mals bon, c'est quand meme ton affaire. C'est quand meme ton
                                 affaire. II faut que tu sols la -

                       MT :      Oui, c;:a marche bien.

                       FC ·      ya t'est Jes cafes - Starbucks Qa marohe toujours. Regardes ce true-la, le
                                 matln. les Burger l~ing tout i;:.a, c;:a marche. Tu sais la bouffe. 9a marche
                                  toujours.

                       MT ·      Ouah je savai-;. rn~me pas ii y a\/ait Qa \c\. Je pensais que c'ela\\ le seul
                                 endroit. Je savais pas.

                       FC :       Tu veux aller manger quelque chose la-bas ?

                       MT :       Non. J'ai dit que je pensais que c'etait le seul endrolt.

                       FC -       Non regarde. Tu vois    ?

                       MT :       C'est blen

                       FC :       Oui c·est bien.

                                  Je suis a l'aeroport. Oui je suis oblige de rentrer, ii y a les fetes de Paques
                                                                             a
                                  qui vont se lancer. Puis j'ai des choses faire la-bas. [silence] Ouais.

                                  Oui, comment ii s'appelle - tu sais - ii a pas eu d'autres alertes avec son
                                  commandement qui l'avait interroge l'autre fois avant de quitter. II rn'avait dit
                                  une fois qu'il avait ete un peu in!erroge par son [inaudible]

                        MT :      II a bloque son sac de riz.




   TNAITNA/33218BJ2JFRMi,16£13107 :Z                          53,t
                                                                                                            p.110
19-11845-shl           Doc 24-12          Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                              Part VI Pg 15 of 64




                                                                                            CONFIDENTIEL

                   FC .     II avait bloque son sac de riz. En fait, depuis ii est pas retourne quoi ?

                   MT :     Non

                   FC :     Paree qu'il etait repasse   a Freetown. Et apres ii est revenu lei. Done depuis ii
                            a plus remis Jes pieds    a Conakry ?
                   MT :     Non, non, non. lei les gens grossissent.

                   FC :     Hein?

                   MT :     lei Jes gens grossissent vite.

                   FC :     Le probleme c'est que, si tu veux, tu vois la toi tu fais attention avec les fruits
                            to1.it 9a quoi, mais tu vas voir !es gens la-bas i!s prnnnent les petits dejeuners;
                            c'est des gros trues comme 9a et tout 9a. <;a fait grossir.

                   MT :     ya fait grossir. Meme moi j'essaie de diminuer parce que c'est pas bon pour
                            la sante.

                   FC :     Bien sQr c'est pas bon. Bien sCir. Tu sais apres, quand tu commences avoir   a
                            celte habitude de manger comme 9a quand t'es jeune, tu t'en defalts plus. Si
                            tu bouffes comme 9a c'est terrible. II y a des gens qui ont beaucoup de mal
                            apres.

                   MT :     Moi     a !'epoque; ayant du cholesterol, je ne savais pas,
                   FC :     Faut fai;e des analyses. Moi, je fais chaque annee, je fais une prise de sang
                            avec tout dessus.

                   MT :     Je pensais que j'etais gravement malade. C'esl quand je suis venue 1c1
                            maintenant, j'ai su c'etait l'huile qui me fatiguait. Paree que t'huile qui vient la-
                            bas, o'etalt pas bien.

                   FC :     Ah, si c'est en plus l'hulle de palme, c.'est pas bon. Tu sais, l'huite de palrne
                            c'est pas bon pour la sante. Ca 9a falt du mal. Br>n, maintenant, de tou\e
                            fa9on tu vas manger du poisson et des legumes.

                   MT       Ol1i.

                  FC        Voiia, done avec C.:<l, c'est le metlleur regime.

                  MT .      Avec de l'hulle d'olive

                  FC ·      L'hui!e d'olive c'est ban, mais pas !'hulle de palme.

                  MT :      Moi je vais y aller.

                  FC .     Ok Mamadle. On s'appelle de toute fayon.

                           Samsung. T'as toujours les dernlers telephones toi. Tu aimes bien les
                           derniers telephones. Toujours les telephones             a
                                                                             la mode. C'est bien
                           Samsung ? Tout le monde dif mais Samsung c'est mieux que lphone. Non ?

                  MT :     Non. Les gens disent que le dernier Iphone est plus bon que c;:a.

                  FC       Ah ban?




TNAiTNAi33218812/FRMM693192 7
                                                        ~35
                                                                                                          p.111
19-11845-shl         Doc 24-12           Filed 06/21/19 Entered 06/21/19 15:57:11                          Exhibit 6 -
                                             Part VI Pg 16 of 64




                                                                                                   CONFIDENTIEL

                       MT :      Oui.

                       FC :      Ah. Mal, ii yen a beaucoup qui achetent 9a maintenant.

                       MT :      Oui mais c'est ce que Cisse m'avait dit, que Samsung est plus fort que c;:a.
                                 Mais ii yen a d'autres qui disent non, Samsung est plus -

                                  Quand c'est l'epoux qui l'accompagne c'est pas facile. [Rires) II a toujours
                                  [rires] - je dais aller ici, je dois aller ici. Je dis mais toi la, tu fais comme les
                                  americains. II faut m'accompagner.

                                  [Au telephone] Allo. {inaudible]. Tu peux venir maintenant me chercher ?
                                  [inaudible]

                       FC :       I! nous previent, on sort. Comme 9a je vais lui dirai bonjour en meme temps.

                       MT :       [Au telephone - inaudible (langue etrangere)]

                       FC :       II est la deja non ?

                       MT :       II m'avait dit - ii vient quand meme. (inaudible] It a pas le temps .

                       FC :       II vient pas te chercher ?

                       MT :       Non, ii vient. II a pas le temps de faire - quand tu lui dis -

                       FC :       Tu lui as dit qu'il t'appelle quand ii est dehors, comrne 9a je lui dis bonjour au
                                  mains

                       MT ·       Dul Je lui ai dit que tu veux lui dire bonjour. Je lui al dlt de venlr

                        FC .      On va aller dehors ')

                                  [Inaudible)

   01h30m54s           FC :       En haut ou en bas 7 En haul hein 7

                                   [Inaudible]

   01h32m42s            MT ·      Allo? [lnaudlble]

   01h35m31s                       FIN DE L'ENREGISTREMENT




   TNAITNA.1332I!l8/2/FRM/46931 'J2 2
                                                            53~'-I
                                                                                                                 p.112
19-11845-shl                   Doc 24-12            Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                                        Part VI Pg 17 of 64




                                                                                                    CONFlDENTIEL

                         ENREGISTREMENT D'UN APPEL TELEPHONIQUE OU 10 AVRIL 2013

 Retranscription d'un enregistrement d'un appel telephonique entre Frederic Cilins ("FC") et Mamadie
 ToUi6 ("MT").



 REFERENCES:

               Dossier: 4.10.2013 Call 4

               Fichier : Out_mama1634_04-10-2013_043405PM.wav



 OhOOmOs                    DEBUT DE L'ENREGISTREMENT

                            FC:          Allo?

                            MT :         Allo, bonsoir.

                            FC ;        Allo. Oui Mamadie.

                            MT ·         Bonsoir Frederic.

                            FC.         <;a va?
                           MT.          Cava.

                           FC :         Bon. Euh c'esl bon pour demain     ?


                           Mi :         Oul c'est bon pour demaln. Ma,s -

                           FC;          D'accord. D'acoord.

                           MT ·         .J'ai 1m probleme   la.
                           FC.          Oui?

                           MT ·         Je viens de quitter dans le bureau d'lmmlgrat1on. Done.

                           FC:          Ouais?

                           MT :         Je veux pas parler de r;:a maintenant puisque demain on doit se voir.

                           FC :         Ok. Done on va parler de <;:a oui. Ok. Ok. Ecoute, tu me dis tout Qa demain
                                        alors.

                           MT:          Ok.

                           FC ·         Hein ? Moi je suis - j'arrive a
                                                                      l'avion, j'arrive demain a l'aviona.. en fin de
                                        matinee. Ou tu sais quoi ? Je te rappelle tout        al'heure, je te donne
                                       exacternent l'heure d'arrivee. Tu veux qu'on se voit tout de suite des que
                                       j'arrive ?

                          MT .          Qui parce qLJe lu as dit que tu vas venir.




TNN I ~J,V:33211lll/21FRM•~69'.', I !J2.1.


                                                                                                                   p.113
19-11845-shl        Doc 24-12          Filed 06/21/19 Entered 06/21/19 15:57:11                       Exhibit 6 -
                                           Part VI Pg 18 of 64




                                                                                               CONFIDENTIEL

                    FC       Oui bien sOr, bien sOr, j'arrive. Et j'ai du temps, parce que situ veux j'arrive le
                             matin - attends quelle heure ii est ? - j'arrive je crois vers midi, quelque chose
                             comme 9a, et j'ai jusqu'au soir       a   vingt-et-une heures done j'ai vraiment
                             beaucoup de temps .

                    MT :     D'accord. Done vous venez     a midi ?
                    FC :     Oui. Oui, oui. Mais de midi jusqu'au soir.          a vingl-et-une   heures, done j'ai
                             beaucoup de temps.

                    MT :     Ok. Ok, c'est bon. Ok.

                    FC :     Hein ? D'accord. Ok. Allez, ~a va. Je te rappelle tout        a l'heure. Je te donne
                             exactement l'horalre.

                    MT .     Ok. Merci.

                    FC :      Paree que j'ai pas le billet avec moi la. Allez.   a tout a l'heure. Bye.
                    MT :      Ouais.

                     FC ·     Bye bye.

  Oh01 m46s                   FIN DE L'ENREGISTREMENT




   TNAfTNA/332188/2/FRM/4693192 2


                                                                                                              p.114
19-11845-shl           Doc 24-12         Filed 06/21/19 Entered 06/21/19 15:57:11                   Exhibit 6 -
                                             Part VI Pg 19 of 64




                                                                                           CONFIDENTIEL

                  ENREGISTREMENT D'UN APPEL TELEPHONIQUE DU 11 AVRIL 2013

 Retranscription d'un enregistrement d'un appal telephonique entre Frederic Cilins {"FC") et et un
 homme non-identifie ("XX").



 REFERENCES :

           Dossier: 4.11 .2013 Call 5

           Fichler: 305-744-6629 T-Moblle 2013-04-1119-44-03 00108-1.wav



 OhOOmOs             DEBUT DE L'ENREGISTREMENT

                    FC:        Allo.

                    XX:        Allo.

                    FC:        Oui.

                    XX :       Oui je vais essayer de t'envoyer quelques articles que j'ai re9u de notre ami.
                               Je vais essayer de t'envoyer 9a sur les [inaudible].

                    FC :       Ok, 9a va, ya pas de probieme. Je vais regarder.

                    XX :       Ok?

                    FC:        Ok.

                    XX ·       D'accord, ~ toul   a l'heure.
                    FC;        Ca marche. A plus tard. Ciao    Bye .

Oh00m25s            FIN DE L'ENREGISTREMENT




TNl\lTNAl:1321 06WFRM/4Gfl3192.2

                                                                                                        p.115
19-11845-shl       Doc 24-12          Filed 06/21/19 Entered 06/21/19 15:57:11                       Exhibit 6 -
                                          Part VI Pg 20 of 64




                                                                                               CONFIDENTIEL

                       ENREGISTREMENT D'UN RENDEZ-VOUS DU 11 AVRIL 2013

   Retranscription d'un enregistrement d'un rendez-vous entre Mamadie Toure ("MT") et Frederic Cilins
   ("FC").



   REFERENCES:

           Dossier: 4.11 .2013 CW Meeting with Cilins 12p2PM

           Fichier: 0372_001.WAV



   OhOOmOs          DEBUT DE L'ENREGISTREMENT

                    FBI :    Tl1is is special agent Vanessa [Stelli]. This is April 11th, 2013. This is going
                             to be a consensually monitored conversation between the [CHS] and
                             Frederic Cilins.

   18m16            FC:       [Venant du telephone de MT) Allo ?

                    MT :      [Au telephone avec FC] Je trouve pas        ou vous etes .
                    FC :      [Venant du lelephone de MT] Dans la salle la-bas. Dans J'aeroport.

                    MT :      Non    Je trouve pas. Dans quells salle ?
                     FC:      [inaudible]

                     MT ;     C'est bon Je vous vois

                     FC :    ah ok



                     MT :     Bonjour.

                     FC :     Comment 9a va ?

                     MT :     Qa va. Vous allez bien ?

                     FC :     La forme ?

                     MT :     Ouais .

                     FC :     Ouais ? Tu veux qu'on aille manger un morceau la ?

                     MT ;     Ok .

                              [inaudible - musique]

                     FC :     Ceny t'a deposee ?

                     MT       Ceny ne m'a pas deposee parce que je lui avais di!           a quinze heures done ii a
                              dit qu'il pouvait pas venir.



   TNNTNA/332iB012IFRMM693i9?..2                           42
                                                        540
                                                                                                             p.116
19-11845-shl                 Doc 24-12              Filed 06/21/19 Entered 06/21/19 15:57:11                   Exhibit 6 -
                                                        Part VI Pg 21 of 64




                                                                                                   CONFIDENTIEL

                                      [inaudible]

                         MT:          La c'est rnieux.

                         {inaudible]

                         FC :         lei ? Tu veux te mettre la-bas? Ou ici comme tu preferes. Tu preferes ici?

                         MT :         Comme tu vsux toi.

                         FC :         C'est pareil pour moi.

                         MT :         Ok.

                         FC ·         Alors [inaudible]

                                      Qu'est-ce que tu veux boire ?

                         MT :        Cranberry.

                         FC :        Cranberry and I'll have strawberry and apple mix. [inaudible] Strawberry and
                                     orange. Thank you.

                                      L'anglais c'est difficile ?

                         MT :        Ouais.

21m12s                                FC :     Qu'est-ce qui se passe avec !'immigration alors ?

                         MT :        Tu peux pas crolre quand Je te dis . .J'etais parlie la-bas pour l'obtention de
                                     man visa. Lorsque j'etals la, j'attendals !'agent, ns m'ont fait attendre dans un
                                     bureau. iis m'ont fait aliendre iongtemps. j'etais ia assise. j'ai dit mals qu'esi-
                                     ce qu'il y a ? C'est la maintenant j'ai vu deux personnes rentrer, une femme
                                     et un homme, et ils m'ont parle que lls sont de la FBI, que ils font une
                                     enquete concernant des pols-de-vin - concernant des pots-de-vln des
                                     contrats m!nlers en Gu!nt:e.

                         FC:         Ouah.

                         MT .        J'ota!s ase!se je sais pas quoi dire.

                         FC :        !Is t'ont di! que c'etait le FBI ? lls t'avaient convoquee la-bas ou c'est toi qui
                                     est allee volontairement ?

                         MT :        C'est moi qui ai parti voir !'immigration pour l'obtention de mon visa.

                         FC :        Tu es allee - tu avais un rendez-vous ou tu es allee juste comme 9a ?

                         MT          Non l Je suis parlie juste comme r.;a demander. Et, c'est comme 9a qu'on m'a
                                     mise dans un bureau.

                         FC ·        Mmrn .

                        MT           J'ai attendu longtemps, longtemps, longtemps. Je vois deux personnes veni;
                                     rentrer de la porte, ils ont falt leur badge comme 9a la, qu'ils sont de la FBI,
                                     qu'ils font une enquete concernant les pots de vins des contrats des mines
                                     guineennes et si j'ai les documents. J'ai dit j'ai pas de documents. lls ont dit
                                     si je refuse de leur parler. ils vont me donner un (subpoena) -


I NA/1N/I/J3:!'1/l!l/2/FRM141i'.13192.2
                                                                                                                  p.117
19-11845-shl         Doc 24-12          Filed 06/21/19 Entered 06/21/19 15:57:11                        Exhibit 6 -
                                            Part VI Pg 22 of 64




                                                                                                  CONFIDENTIEL

                      FC :      lls vont te demander ?

                      MT :      lls vent me donner un (subpoena).

                      FC :      C'est quoi 9a un (subpoena) ?

                      MT :      Je sais pas, quelque chose comme 9a, ns vont me donner un (subpoena) et
                                me comparer -

                      Waiter [inaudible]

                      FC;       Not yet.

                      MT :      lls vont me donner un (subpoena), me comparer devant le juge     la Cour.  a
                                                         a
                                devant le grand jury la Couret temoigner et donner taus les documents la           a
                                Gour_

                      FC :      Les documents, tu leur as dit que tu avais aucun document ?

                      MT :      OuL

                      FC :      II faut detruire 9a, urgent, urgent. urgent. II faut detruire 9a tres urgent, tres
                                tres urgent. Ce que je comprends pas -

                      MT :      Je crois -

                      FC :      Ce que je comprends pas -

                      MT :      Je ctois qua, Frederic, on dirait que le m~me document que [inalldible], c'est
                                le meme que le gouvernernent americaln cherche. Je sais pas quoi faire.

                      FC ·       II faut tout detruire, ii y a - je t'ai dit 9a ii y a longtemps - ne garde rien ici, ne
                                 garde surtout r1en le]. meme pas un bout de photocopie et tu dais tout tout
                                 lout detruire. J'al lei. Je t'al amene - bon je l'avais fait voir la lettre qu'avalt
                                 envoyee le gouvernemenl gulneen ? Tu sals qu'lls avaient missionne - ii faut
                                 qu·on regarde ce qu'on veu\ commander.

                      MT :       Ok.

                       FG ·      Ge que je comprends pas c'est qu'lls t'om pas convoque et comme .;;a, c'est
                                 toi qui va les vo1r et ifs le disenl r;:a d'un coup. Je suls tres surpris de ~a.

                      MT :       Moi aussi. J'etais   la assise. Je savais meme pas quoi faire.
                       FC :      Et en fran<;ais ou en anglais 9a parlait ?

                       MT :      Maintenanl l'autre parlalt frarn;:ais et l'autre parlait anglais. Evidemment, son
                                 fran<;:ais un peu tordu la.

                       FC ·      Mmm.

   25m30S                        MT .      [inaudible]   Je fais quoi Frederic ? Je suis partie je -
                       FC :      C'est rien. Jls t'ont donne un papier, ils t'on\ donne quelque chose ?

                       MT :      Its m'ont donne le numero de telephone au cas ou j'aurais besoin de les
                                 contacter




   TNMTNN33218B/2/FRM1,li3931 ')2 2


                                                                                                                 p.118
19-11845-shl              Doc 24-12            Filed 06/21/19 Entered 06/21/19 15:57:11                         Exhibit 6 -
                                                   Part VI Pg 23 of 64




                                                                                                      CONFIDENTIEL

                       FC :          Fais voir ton numero.

                       MT :          Non j'ai pas amene c;:a avec moi.

                       FC :          Ah. Faud;a que tu me donnes.

                       MT ;          Regarde, j'ai clique sur !'internet qu'est ce que c'est qua le grand jury ?

                       FC :      ah - [ii iit] "de fa9on officielle afin d'enqueter ... " - c'est ce que je t'avais dit, ii y
                                                         a
                                 a une seuie chose faire deja tout de suite. c'est ce que je t'avais dit - tu dis
                                 "la j'ai rien a voir avec tout 9a", parce que la en pius ii y a ie groupe qui
                                 attaque, George Soros, par rapport         a toutes ces enquetes qu'ils ant fait, ils
                                 n'ont pas le droit de faire tout 9a, d'accord ? Tu sais le probleme qu'il y a ?
                                 Dans le rapport que je vais te faire voir - on commande et apres je vais te
                                 faire voir tout 9a. Le probleme c'est que Samy ii est alle vo1; tout ces gens la,
                                 en disant euh elle m'a donne des documents, elle m'a donne cl, elle m'a
                                 donne la, elle a des preuves de tout 9a et tout 9a c'est dans le [tour de
                                 contr61e [?]] de la societe americaine avec des agents que nous on
                                 [inaudible]. Moi quand ils n,'ont parle de toi, j'ai dit mais elle n'a rien         a  voir
                                 dans tout 9a, elle ne s'est jamais occupee de -

                       MT:       lls connaissent mon nom?

                       FC :      Mais bien sOr, mais tu plaisantes ou quoi ? Tant que Samy - quand tu as vu
                                 Samy ici - quand ii a vu ces documents, ces photocopies, toutes ces choses
                                 la, lui est alle les voir et ii leur a dit voila ''Madame Untel et Untel. elle a des
                                 documents, elle a eu des rapports avec la societe Untel, elle avait 9a, etle
                                 devait toucl1er de !'argent. " - Samy ii a tout donne a ces gens la. Samy ii
                                 leur a tout donne. lls ont toutes les photocopies que Samy a eu.

                      MT :       El lls ont mentionne man nom ?

                      FC .       Mais bien sur, je vais te faire voir iya. Ecouie, on commande et je vais te faire
                                 voir. J'ai tout marque, C'est, c·est. .. Tu sais ii n'y a pas cinquante solutions.
                                 II faur tout detru1re el nier to1,1l <;a.

                      MT .       Moi je sais pas de tout 9a    !a mais je vais commander un sandwich.
                      FC .       Tu sais ce que tu veux ?

                      MT         Oui. Paree que je conna!s pas tout ce qu'i! y a en anglais !cl. Je conna!s pas
                                 tout ce qu'il ya.

28m00s                           FC :    AYe a'ie a'ie. ~a. c'est un document hyper, hyper confidentiel. Ces
                                 gens-la qui ont fail l'enquete, lls ont fait un rapport. Et ce rapport la, ii dit - ii
                                 parle de tout ce qu'ils ont revu et tout 9a. Cette note - attends je vais mettre
                                 mes lunettes [inaudible].

                                C'est rncroyable ce que tu me dis la. Ce qui est incroyable c·est qu'ils ne
                                viennent pas te voir, at qu'ils te demandent 9a comme 9a quand tol tu vas Jes
                                voir. C'est i;;a qui est incroyable. Comme si ils etaienl prets - [II commence            a
                                lire le rapport] "Celle note est couverte par le secret professionnel ainsi que
                                Jes privileges hinhinhin.. et ne doit pas etre divutguee a qui que ce soit sans
                                l'autorisation expresse de ses auteurs." <;a, c'est la societe DLA, c'est ceux
                                qui on! fait des enquetes, qui m'ont enquete rnoi. d'accord ? Done je vais tout
                                • partout ou ii ya .. Bon. tu vois ? La, ils parlent de ce qui s'est passe.




TNAi ! M/\/J32138!21FRMh!6lJ3192 ~


                                                                                                                     p.119
19-11845-shl          Doc 24-12         Filed 06/21/19 Entered 06/21/19 15:57:11                   Exhibit 6 -
                                            Part VI Pg 24 of 64




                                                                                              CONli'IDENTIEL

                                {II lit] "Marc Struik et Asher Avidan, dirigeants de BSGR, sejournent en
                                Guinee el rencontrent lbrahima Sory Toure, frere de Mamadie Toure,
                                quatrieme epouse du President Conte, et accedant ainsi au cercle le plus
                                influent de la Guinee."

                                II y a plein de mensonges dans tout 9a, hein ? C'est pas des verites, hein ?
                                Mais eux, c'est come 9a qu'ils ont vu, qu'ils ont donne le rapport a Conde - a
                                Alpha Conde - c'est comme i;a qu'ils ant fait le rapport et tout.

                                 "Afin de se rapprocher de la famille du President. Frederic Cifins organise un
                                                                     a
                                 don de produits pharmaceutiques la fondation de Henriette Conte, dont la
                                 valeur est estimee a dix mi/Jes dollars."

                                 C'est faux. C'est n'importe quoi.

                                 "Frederic Ci/ins s'installe  a
                                                             mi-temps au Novotel      a
                                                                                 Conakry et, agissant au
                                 nom de BSGR, developpe et met en reuvre un plan afin de permettre a
                                 BSGR d'acquerir /es droits de Simandou."

                                 Euh ... Bon, i;;:a c'est plein de petites choses comme 9a.

                                 [II continue de lire et de comment que c'est "n'lmporte quoi"] : "Lors d'une
                                          a
                                 reunion laquelle participe Frederic Ci/ins, Roy Oran et trois ou quatre autres
                                 representants de BSGR. Oron offre au President Conte une montre en or
                                 sertie de diamanfs d'une va/eur de 60.000 dollars. BSGR adresse un cheque
                                 sens provision d'un montant de 1O m/11/ons de dollars ou 7 millions de dollars,
                                 se/on Jes sources, a Mamar:Jie Toure. BSGR promet une commission d'tme
                                 valeur de 2.5 ml/lions de dollars a Mamadie Toure. qui Jui sera verste si el/e
                                                          a
                                 parvient a pem1fJttre la societe d'acquerir des r:Jroits dans l'explo/latlon des
                                 blocs 1 et 2 de Simandou. BSGR verse e Frederic Ci/ins une commission
                                 pour services rendus."

                                 Je le donna juste les points ou on est nomme tol et mol hein. Done         la   ils
                                 parlent de - eL1h ... Bon.

                                 "Les quatre femmes de Conte etaient /es principaux acteurs dans /a
                                 conclusion de transactions aveo Steinmetz [inaudible]. Steinmetz est en
                                  premier ll<W en contact avec la prrJmlere femme du president, Henrie/le
                                  Conle, d'origine Soussou. JI a ensuile developpe d~s liens avec Memedie
                                  Toure. le quetrii:me el plus Jeune femme du Presfdent, egaleme11i d'origlne
                                  Soussou. Se/on Is .source, /es femmes de Conde - de Conte - n'etaienf pas
                                  Ires bien organ/sees et ne poss~daient que des moyens de palement en
                                                                                              a
                                  llquide et argent comptanl. n'utllisanr pas de comp/es l'etranger. Frederic
                                  Ci/Ins est un ressorlissant franco-lsraellen qui agit comme inlermediaire       a
                                  Steinmetz en Gu/nee. II est repute, selon Is source 1. evoir une connaissance
                                  delaillee des activites de Beny Steinmetz et des paiements effectues par ce
                                  den1ier et par des representants de BSGR -"

                       Serveur [inaudible]

                       FC :       Yes . Qu'est-ce que tu veux alors ?

                       MT :       Je sais pas moi.

                       FC :       Non mais tu as envie de quoi ? Une salade ?

                       MT :       lls ont un sandwich   a quoi ?


   TNAITNAl332188/21FRM/lo59319?. .2
                                                               M1
                                                              544
                                                                                                           p.120
19-11845-shl            Doc 24-12          Filed 06/21/19 Entered 06/21/19 15:57:11               Exhibit 6 -
                                               Part VI Pg 25 of 64




                                                                                          CONFIDENTIEL

                     FC :      Des sandwich a quoi ? A quoi tu voudrais ? Dis-moi ce que tu voudrais.
                               Apres je vais te le trouver.

                     MT :      S'il y a poulet quelque chose comme 9a.

                     FC :      Do you have chicken with euh -

                     Serveuse : Chicken sandwich ?

                     FC :      Chicken sandwich. Yeah. Make two of them please. Tu veux quoi avec?

                    Serveuse : It comes with lettuce and tomatoes.

                     FC :      Yes.

                    Serveuse : Do you want to add cheese or mushrooms ?

                     FC :      Tu veux du fromage avec ?

                    MT :       Oui.

                     FC:       Ca vient avec - Yes, with cheese please.

                    Serveuse : Cheddar? Swiss?

                    FC :       Cheddar.

                    Serveuse , Cheddar.

                    FC :      Tu veux du coleslaw avec? Tu veux des frites, tu veux quoi avec -   a cote?
                    MT :       Oui des trites .

                    FC :       And the French fries   please.

                    Serveuse : Ok.

                    FC :       01( ? Both the same.

                    Serveuse : Do you want mayonnaise, honey mustard or barbecue sauce ?

                    FC :      Euh... Tu veux de la sauce avec ? Mayonnaise. moutarde ...             - Yes,
                              mayonnaise. One with mayonnaise. Only one with mayonnaise .

                    Serveuse : Barbecue ?

                    FC :      No. Ok? Thank you .

                    Serveuse : Thank you.

                    FC :      Done 9a . Alors.

                              [II reprend la lecture] "Au printemps 2008, BSGR est venua Conakry avec un
                              cheque sans provision de 10 millions de dollars qui - qui a   eterefuse. La
                              source a note qu'il etait surprenant pour Steinmetz de venir a Conakry avec
                              un tel clleque et compte tenu des moyens et qu'i/ presumait que Steinmetz
                              pouvait lrouver d'autres moyens d'effectuer des paiements a l'epouse de



TNNTN/\/33218!!/2/FRM/4ri93192 2                          47
                                                          545
                                                                                                     p. 121
19-11845-shl      Doc 24-12              Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                             Part VI Pg 26 of 64




                                                                                             CONFIDENTrnL

                              Conte. Une chafne diplomatique americaine classee a declare par la suite
                              que Rio Tinto avait perdu le contr6le d'un des plus grands gisements
                              mondiaux de minerai de fer apres qu'un rival ait paye un avantage pecuniaire
                              de 7 millions de dollars   a
                                                       des fonctionnaires en Guinee. Le cheque utilise a
                              ete refuse pour manque de provisions."

                              C'est n'importe quoi. <;a c'est dans le rapport officiel, qui est arrive aux
                              autoriles et a Conte et a tout le monde.

                               [II continue de lire] "Un membre de la fami/Je d'un haut fonctionnaire du
                               regieme de Conte a note qu'il etait de notoriete publiqt1e que BSGR ait paye
                               Mamadle Toure 150.000 dollars en especes pour le transfer! des blocs 1 et 2
                                                             a
                               de Simandou de Rio Tinto BSGR. Un fonctionnaire du Ministere des Mines
                               de Guinee a signale que Mamadie Toure avail joue un role aupres de
                               Lounceny Nabe, a/ors Ministre des Mines, pour facilfter le transfer! des
                                                                     a
                               licences de Simandou de Rio Tinto BSGR en novembre 2008, avant la mort
                               du President Conte."

                               Tout i;:a, tu sais, c'est incroyable voile, mais c'est com me 9a.

                               [II continue de lire] "Frederic Ci/ins, ressortissant franco-israelien,
                               actuellemenl resfdant a Valleuris en France, jouait le role d'intermediaire dans
                               /es transactions entre Steinmetz et /es femmes du president Conte. Selan la
                               source - une source" - de gens je sais pas qui c'est. Euh ... "avec /'aide de
                               Kassory Fofane, Ci/ins a presente /es femmes de Conte a Steinmetz. Ci/ins a
                               ag; comme conseil/er de Steinmetz et a ete sOrement associe aux services
                               secrets israeliens. La source a rapporte que Ci/ins avait probablement une
                               connaissance detaillee des activites de Steinmetz et notamment des
                               versements effectues en Gurnee. Cl/ins e des liens avec le premier min/sire
                               Israel/en Benyamin Nelanyau el semble ega/ement lie e la droite israelienne
                                     a
                               et le minlstre lsraelienne des affalres ~trangeres Avigdor Lieberman Seton
                               la source, Ci/Ins aurait procede eu transfer/ des fonds pour le compte de
                               Steinmetz el, main/enanl. aur&lt desormofs des comp/es politiques a reg/er
                               avec ce demier. Lorsqu'il a ele lnterroge, Cl/ins a fournl de nombreux
                               fllements p@rmellant de corroborer ces allegations. II ressort de ces elements
                               que Ci/ins a bi,m agi au service de BSGR Bfln d'amorcer el de perennlser
                                /'implantation de le sociele en Guinee, a poursufv/ cet objectif en developpant
                               des liens avec la faml/le presldentielle, a offer/ de nombreux cadeou'X a des
                                fonctlonnaires du gouvernemenc gulnr:en, a des membres de la famllle
                               presrdentlel/e, 13 pMnis a BSGR d'oblenlr /es premiers droits de Simandou el
                               en confrepartle recompenser la sociele pour ses aglssements. Les femmes
                               de Lansana Conte. Lo premiere femme, Henrie/le Conte. a refu pour sa
                               londation carita/ive des prodUits pharmaceutiques et des fournllures de la
                               part de Fredt:ric Ci/ins. Elle a en contrepartle offer/ son soutien a Cil/ns dans
                                Jes transactions gerees par Steinmetz. C'est selon la source, la quatrieme
                                femme qui a ensuite joue un role majeur. Mamadie Toure Conte. originaire de
                                la prefecture de Forecariah. Toujours salon la source, etait beneficiaire d'LJn
                                cheque de 10 millions fail par Steimnelz en 2008. Se/on Jes autres sources.
                                e/le a regu une commission <le 2.5 millions de dollars pour avoir aide BSGR      a
                                acquerir /es droits de Simandou."

                               Ouand je vais te lire le paragraphe de - comment tu l'appelles ? - de, de
                               Samy. Tu vas voir apres. Tu vas comprendre.

                               (II reprend la lecture] "Frederic Ci/ins admet qu'il a conclu un contrat de
                               consultant en 2005 au tit.re duque/ ii est engage a aider BSGR a obtenir Jes
                               blocs 1 et 2 du gisemenl de Simandou."




   TNA/TNN332188/2/FRMM6931   n .2
                                                                                                          p.122
19-11845-shl   Doc 24-12      Filed 06/21/19 Entered 06/21/19 15:57:11                      Exhibit 6 -
                                  Part VI Pg 27 of 64




                                                                                  CONFIDENTIEL

                   Bon 9a c'est que des conneries. Hinhin. "Se/on /es dires de Ci/ins, le contrat
                   lui imposait d'agir seu! et d'uti!iser ses propres sources et fonds moyennant le
                   versement d'une compensation et d'une prime en cas de succes. Frederic
                                                 a                            a
                   Ci/ins a etabli une presence Conakry et a commence obtenir des reunions
                   avec des hauls fonctionnaires de la Republique de Guinee dans t'objectif de
                   met/re au point un plan qui permettait d'afteindre ses objectifs. Parmi /es
                  personnes qu'il a rencontrees et eel/es qu'i/ aurait so/licitees" - hinhinhin -
                  "lbrahima Kassoury Fofana. Frederic Ci/ins indique avoir offer/ des petites
                   sommes d'argent et des petits cadeaux dans le cadre de ces rencontres. II
                  indique egaiement que Kassoury Fofana, qui a reguiieremeni et ouveriement
                  rec;u des vlsiteurs dans Jes sal/es communes du Novote!, etait connu comme
                  jouant le r6fe d'intermediaire entre Jes hommes d'affaires et la familfe du
                  President de la Repub/ique."

                  J'ai jamais iien dit de 9a. C'est n'importe quoi.

                  "Frederic Ci/ins a conc/u des droits - que des droits pouvaient etre obtenus en
                  accedant   a  la famil/e du President Lansana Conte et, ultimement, au
                  President /ui-meme. II a decide dans un premier temps d'approcher la
                  premiere dame Henriette Conte" - la ils disent toujours pareil, des
                  medicaments et des canneries comme ,;:a. Euh ... la ils parlent de la petite
                  voiture qui avait ete remise pendant la signature du contrat. "Ci/ins a entame
                  /es premiers contacts avec Henriette Conte et a rapporte ceux-ci /ors d'un
                  premier entretien. II a refuse cependant d'evoquer la relation - Frederic Ci/ins
                  a cependant refuse d'evoquer la relation entretenue entre BSGR et la
                  quatrieme femme du President Conte, Mamadie Toure. JI a toutefois reconnu
                  que /'on s'occupait bien d'el/e. Cette relation a   ete
                                                                       dt;veloppee grace au frere
                  de Mamtidie, lbrahima Sory Toure, solt avant J'errivee de Cl/ins a Conakry
                  soit avec son aide en 2005. Avec /'accord du Pr&sident Conte, Memadie
                  Toure esr dsvenue la lobbyisfe principale de 8SGR .iu nlveau du
                  gouvernemenl."

                  Lobbyiste c:;e, veut dire que c'est toi qui as aide BSGR aupres du
                  gouvernement.

                  Alors, "Mamadifil Tour(; a fail la promotion des interels de BSGR en sachant
                  q1rune     commission substanti&lfe Jui serait versee quand /es licences seraient
                  accordees. JI est &galement probeble que plusieurs paiemems luf aient ete
                  pre,;;(Jr;/emment verses Au dtibut de i'Mnee 2008, BSGR a H:1mis un cheqve
                  au bimefice de To11r9 ciont /r; montant varie entre 10 et 7 miJJions USO se!on
                  /es sources. Le cheque ei efe refuse parce que sans provision et p/usieurs
                  histoires a    propos de oet evenemMt se semi, par la suite, rapidem&nt
                  rependues au sein de la commtmaule de Conakry. A lo fin de /'ennee 2008,
                  la same     de son marl se deterioranl, elle a ;nsist~ pour que BSGR transcrlve
                  par &crit 1.i promosse de paiement d'une commission. Neuf projets d'accord
                  ont ete rediges El( ~changes." ii y a neuf projets. "finalement i'accord a eie
                  8/gna per Asher Aviclan pour ,~ comp/e de BSGR, qui s'engageelt a verser
                  une commission de 2 millions 5 en cas d'obtention des droits de licence.
                  Apres l'octroi de ces droits en decembre 2008, peu de temps avant la mort du
                  President Conte. Memadie Toure a obtenu le paiement de se commission.
                  lbrahima Sory Toure, a /'originejoumaliste et pilote d'helicoptere".

                  Tu vois, ils rnelangent tout. lls disent qu'il est pilote - qu'il est journaliste et
                  pilote d'heHcoptere. lls melangent 1ST et Samy. Tu vois, c'est n'importe quoi.
                  Mais 9a le probleme c'est que c'est n'imporle quoi mais c'est le rapport officiel
                  i;a. Euh .. ca ... Bon la ils reprennent encore - pareil, les 7 millions, le cheque
                  de 7 millions. les 2 millions 5 verses ... Toujours la meme histoire. Alers ...




                                             f47
                                                                                                p.123
19-11845-shl          Doc 24-12           Filed 06/21/19 Entered 06/21/19 15:57:11                      Exhibit 6 -
                                              Part VI Pg 28 of 64




                                                                                                CONFIDENTIEL

                                 Alors attends, ii faut que je trouve. La ils parlent de - voila, c'est la. Done la on
                                 continue toujours les memes histoires. Euh .. . [inaudible]. <;a c'est la - c'est la
                                 que tu comprends que tout est parti de la. Paree que moi quand ils m'ont
                                 interroge bien sOr je leur ai dit que toutes ces histoires etaient fausses. Alors :

                                 "Preuves concernant /'arrangement au sujet de la commission de Mamadie
                                 Toure. Les preuves de - documentaires concernant la commission sont
                                 constituees de neuf documents a l'en-tete de BSGR, inc/uant egalement une
                                 serie d'avant-projets et un projet realise par Asher Avidan, ainsi qu'un
                                 document final scelle au sein duquel une commission de 2.5 millions de
                                 dollars etait promise    aMamadie Toure pour /es services permettant de
                                 garantir /es droits de Simandou. Samuel Mebiane" - done ~a c'est Samy - "a
                                 permis au ministre - au ministre Fofana de consulter ces documents." Done
                                 c'est Samy qui a amene 9a, 9a au ministre Fofana.

                       MT :       Oui oui.

                       FC :       "Le Ministre, apres avoir examine attentivement. /es a considere - /es
                                  documents - res a considere comme authentiques. Lorsqu'il a ete interroge
                                  sur la provenance de ces documents, Mebiane a indique qu 'i/ Jes avail requs
                                  de Mamadie Toure pour qu'ifs soient gardes en lieu stir. fl a declare que
                                  Toure" - done toi Mamadie Toure - "avait insiste sur f'impo,tance de ces
                                  documents car son epoux etait rnourant et qu'elle avail peur d'etre abusee
                                  par BSGR. Get ecrit c'etalt la trace de teur promesse. fl a egalement declare
                                  que Mamadie Toure craignait BSGR, et qu'il soit meme porte atteinte a son
                                  integrite physique et avail ainsi demenage aux Etats-Unis pour des raisons
                                  de securile." Done tu aurais soi-disant demenage aux Etats-Unis parce que
                                  tu avais peur de BSGR. Euh ... ''Nos enqu~tes preliminaires /aissent penser
                                  4ue ce que Meblane a raconte soit exact. Depuis son emmenagement en
                                   Floricle, Mamadle Toure a acquis de Juxueux biens immoblliers clont le
                                   monlanl corr1:1spond ii celul de la commission. Enfin, cerlain1;1s personnes au
                                   sein du mirustre • minis/ere des mines ont conftrmt: que Mamadic Toure avail
                                   ere extrQ mement active et avail fail pression de man/ere agres8ive sur
                                   BSGR, en in voquant Ira nom du president de ns le processus, nolamment au
                                  oours de ces demiers mois r;fo 2008. L'arrangement de ill commission
                                   exp/ique done son attention et son implication.

                        MT ;       [Souplr]

                        FC :       [II continue de lire] "De mani~re generale, novs disposons de sufflsamment
                                   d 'e /ements de preuve pour constituer un dossier de corrup tion apparente. En
                                   particulier, la preuve fournie per Frederic Ci/ins rend possible la poursuite
                                   d'un cas Ires rare de corruptfon. La preuve entourant Mc1madie Toure est
                                   egalement hautement prejudiciable pour BSGR car elle met directement en
                                   cause l'un de ses plus eleves dirigeants."

  44m09s                                     Done le probleme qu'il y a, c'est que, premierement comme je t'ava is
                                   dit, ii faut en urgence, urgence, urgence, detruire tout 9a, mais c'est hyper
                                                                                                                 a
                                   urgent. Hyper urgent. Et puis de toute fa9on , toi tu dis - toi tu n'as rien voir
                                   avec ya, tu n'as rien a voir avec c;;a, tu as - comment ii s'appelle - Samy, tu
                                   peux pas dire qu'il n'est pas venu te voir. Tu dis "bien sGr, ii est venu me voir
                                   mais je ne lui au jamais rien donne quoi que ce soit J'ai jamais rien donne
                                   puis que j'ai rien. II est venu me voir pour - parce que le President voulait me
                                                                                 a
                                   rencontrer n,ais moi je ne veux pas avoir faire avec le nouveau President ."
                                   II est venu te voir, parce qu'il est venu te demander d'aller voir le President, le
                                   President voulait s'entretenir avec toi. ya fait deja plusieurs personnes qui
                                   t'envoient - qui viennent te volr pour que le President te rencontre, et toi tu as
                                   peur de lui parce que tu sais que c'est un menteur, et c'est quelqu'un qui



   TNAITNN 332 188i2/~R M/d 6931 9:??


                                                                                                                p.124
19-11845-shl              Doc 24-12        Filed 06/21/19 Entered 06/21/19 15:57:11                      Exhibit 6 -
                                               Part VI Pg 29 of 64




                                                                                               CONFIDENTIEL

                                monte plein de choses contre toi, contre ta famille, contre toutes ces choses-
                                la.  Et toi tu as rien a voir avec 9a. Tu as rien a voir avec 9a. Mais ii faut faire
                                vite. II faut faire vite pour te debarrasser de tout 9a. Paree que la en plus, si
                                tu veux, ce qu'ii se passe c'esl que comme iis sont entrain d'attaquer, tu sais,
                                la ii va y avoii la, la, la, la guerre qui va commencer, quand je t'avais dit que
                                ca va commencer, maintenant ca va commencer entre tous la. Paree ce que
                                ce rapport la, c'est fait pour attaquer le groupe, et pour dire le groupe a fait de
                                la corruption, a!ors on va !eur enlever - on va leur enlever Simandou. C'est ca
                                le true. Mais moi, je suis surpris la ce que tu me dis. C'est incroyable qu'ils
                                soient venus. S'iis ie convoquent, je comprends. Mails ils t'ont pas convoque
                                et ils sont venu te voi;, c'est ca que je comp;ends pas. Quand toi tu y allee -
                                mais 9a va aller, ii faut juste etre clair avec ga, ce que toi tu dis -

                      MT :      Mais j'ai peur.

                      FC :      Tu as peur, rnais ecoute je vais pas te laisser tomber. On va pas te laisser
                                tomber. Personne va te laisser tomber. D'accord ? Et qu'est-ce que - tu es
                                restee d'accord comment avec eux ?

                     MT :       Je leur avais dit "j'ai pas de dossiers, de documents."

                      FC :      Et quand ils t'ont dit "est-ce que vous connaissez BSGR ? Est-ce que vous
                                avez fait ga ? Est-ce que vous avez fait 9a?" Tu peux pas dire tu les connais
                                pas. Tu dis "oui c'est un grnupe, comme ll y avait cinquante groupes qui
                                                  a
                               etaient la-bas Conakry et voila. Tu dis "Ecoutez, moi vous savez je suis une
                               femme seule, je suis jeune. Je m'occupe de mes affaires, de ma faml!!e et,
                               voila, je ne me suis jamais occupee de quoi que ce soit. J'ai jamais eu ni un
                               role, nl rien du tout. Je suis allez que tres tres rarement au Palais quand euh,
                               quand euh. volla - apres 11 y a une autre question aussi qui se pose. C'est
                               que H y en a qLli disent "elle 01a1t marlae". tu en as qui disen! "el!e etait pas
                               marlee". II n'y a jamais eu de ceremonie offlcielle de mariage avec euh -
                               avec Conte ? Qu'est-ce qu'il y a ell exactement ? Paree que ca c'est tres
                               important. Si tu es officlellement ma;iee, tu rentres dans une categorle qui est
                               tres, on va dire, dangereuse. exposee parce que en tant qve mari - en tant
                               que mariee, que femme, qu'epause - en tant qu·epouse tu rentres dans le
                               cadre familial. En tant que "amie", amie de la famille, parce que, parce que il
                               connaissail bien ton papa, parce qu'il connaissait bien toute ta famllle depuis
                               tres longtemps. C'est different, qu'en tant qu'epouse. Tu comprends ce que je
                               veux dire ? Done ia. ii y a touie une gr.;inde histoire ia-dessus. Toi tu sais
                               pas, mai~ tout le monde se oat pour dire, "elle stait epouse" ou "elle stall
                               amle de la famille". C'est deux choses qui sont completement differentes.
                               Alers, d'apres - mol Je sals pas - d'apres, situ veux ...

                     MT ·      Vous savez, la loi de chez nous. On marie quatre femmes, et c'est pas
                               obllgatolre m6me que ca soit officialise - selon nos lois.

                     FC :      Je sais pas. Je sals pas. Si tu veux, ii ya deux choses. JI y a un cote civil, ii y
                               a un cote religieux, alors apres, est-ce qu'il y a - moi je - si tu veux, meme les
                               avocats ils travaillent la-dessus. Paree que tout 9a, tout ce dossier la, c'est
                               chez les avocats       a
                                                     Paris. c'est chez les avocats en Angleterre qui sont en
                               train de se battre pour attaquer, pour contrer cette histoire de Alpha. Tu
                               comprends?

                     MT        [inaudiblej actuellement, ii y a une loi qui est sortie la-bas, si tu es avec un
                               President cinq ans. si le President l'adrnet, le fait qu'il a ete cinq ans avec toi,
                               tu fais partie de ses heritlers.

                     FC .      Ah auais?



7NAlTNAJJ32188/'JJFRM/'160,1192.2


                                                                                                            p.125
19-11845-shl        Doc 24-12         Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                          Part VI Pg 30 of 64




                                                                                            CONFIDENTIEL

                    MT :      Tu sais c;:a ?

                     FC :     Je ne sais pas non.

                     MT :     Si.

                     FC :     Bon, ecoute je te dis. <;a, je sais pas. Moi je veux pas te dire - si tu veux c'est
                              quelque chose dont tout le monde parle actuellement, de c;:a. En disant, c'est
                              une epouse, c'est pas une epouse, comment etle doit etre consideree ?
                              Paree que, ii y a le droit, ii y a la coutume, ii y a differentes choses. Apres ii y
                              a le cote euh je veux dire official. II y a le cote religieux, ou la coutume, qui
                              sont encore des autres choses. Je sais pas quoi dire.

                     MT .     Vous savez, [inaudible]. II y a des couturnes qui existent dans notre pays.

                     FC :     Je sais, je sais bien, mais ii faut bien savoir une chose. C'est que, en etant
                              consideree comrne epouse, tu as un risque supplementaire. C'est-a-dire que,
                              en etant consideree cornrne epouse, c'est ce que Je t'avais explique l'autre
                              fois quand on s'etait vu avec Ahmed, voila. En etant consideree comrne
                              epouse, tu as une responsabilite supplementaire de surtout ne pas te meler
                              des affaires. De ne pas avoir ate meler de quoi que ce soit. Bien sur encore
                              mains si, de toucher la moindre aide, la moindre commission, la moindre
                              chose comme 9a. C'est encore plus risque et dangereux en tant qu'epouse,
                              qu'en tant que pas epouse. Tu vois ce que je veux dire ? Paree que en tant
                              que pas epouse, tu as le droit de faire du business, des affaires, des choses
                              comme c;:a. En tant qu'epouse ca devient plus complique. parce que si tu fais
                              des affaires, ii faut que tu arrives a prouver que t'as pas profile de ton - ta
                              relation d'epouse. Tu vols ce que je veux dire ? Done moi Je pense que ·

  50m26s                      MT :      Je dois - qu'est-ce que Je dois dire par la ?

                     FC ·      Qu'est-ce que -

                     MT .      Qu'est-ce que Je dais dire par la ? Je dais dire -

                     FC :      ,le ne sais pas. Je peux pas te dire que tu dais dire que tu n'es pas epouse.
                                                                          a
                               Je ne peux pas te dire de dire ya, C'esl loi de penser est-ce que tu penses
                               que tu dois dire que tu es epouse, ou est-ce que tu penses que tu dols dire
                               que tu n'es pas spouse. Tu peux dire que tu etais - tout le monde t'embelalt
                               :wee <;:a en diMnt que tu etais i.me epouse ou pas une epouse. Mais tu elais
                               simplement una amle de la - la famille du President et ta famille etaient amls
                               depuis ionglemps et vol\a.

                      MT .     Mais Je peux pas dire <ya parce que -

                      FC .     Alors ne le dit pas - [inaudible]

                      MT :     [inaudible] sail que je suis la femme d.u patron done elle a pu moi-meme me
                                        a
                               donner la premiere dame done -

                      FC ·     Ecoute, je comprends done ne mens pas, Je ne te demande pas de mentir.
                                                                            a
                               Je te dis slmplement que tu dais penser r;:a. Maintenant pour ce qui est du
                               reste. tu dais dire "ecoutez. rnoi j'al toujours ete - j'al achete de la
                               marchandise. je faisais venir la marchandise, je distribuais 9a avec le
                               [inaudible], s;a c'etait mon activite" - tu vois.

                      Serveuse [inaudible]




   TNAITNN332188/2/FRM14693192. 2                          ~2
                                                        550
                                                                                                            p.126
19-11845-shl               Doc 24-12           Filed 06/21/19 Entered 06/21/19 15:57:11                       Exhibit 6 -
                                                   Part VI Pg 31 of 64




                                                                                                     CONFIDENTIEL

                       FC .       Thank you. Tu vois simplernent de dire, "ecoute, ecoutez, c'etait mon activite,
                                  je faisais mon commerce. Apres ii y a plein de gens qui etaient jaloux de moi,
                                  qui ont, qui m'ont, qui ont considere que je faisais plein de choses, qui m'ont
                                  embete avec BSGR, ils m'onl embete avec toutes ces choses-la, mais je n'ai
                                       a                                       a
                                  rien voir avec tout 9a. Moi je n'ai rien voir avec tout 9a .

                       MT:        Mmm mmm.

                       FC :       J'ai jamais touche !e molndre centime, le moindre argent. Je connais BSGR
                                  comme je connais tous les groupes qui sont en Guinee parce que la Guinee
                                  c'est mon pays. Mais j'ai rien         a
                                                                      voir avec i;:a. Et Samuel Mebiane ... " Et tu
                                  peux dire ''Ecoutez, moi j'ai plein de gens qui sont venus me voir par rapport
                                  a ce dossier de - a toutes ces histoires qu'il y a en Guinee - Samuel Mebiane
                                  est venu en me demandant d'aller voir le Pn~sident et j'ai refuse. Et j'ai
                                  refuse." t:;:a a ete une grosse eneur d'aller voir ce Samy de malheUi. C'est •
                                  c'est incroyable 9a. Qui connaissail ce Samy ?

                       MT :       Si je dis - je vais dire quelque chose 9a - j'ai menti. J'ai vu Samy comme c;a,
                                  je ne le connaissais meme pas.

                       FC :       Tu le connaissais merne pas ?

                       MT:        Oui, ii disait qu'il etait ami   a - ami a chose. comment ii s'appelle? - a Sampil.
                       FC:        Ouah.

                       M1         Mais ii - ii s'entend pas avec Sampil. Quelque chose comme va il m'a dit.

53m50s                             FC: Comment c'est possible que tu m·appelles pas quand tu as <;a ?
                                  Comment c'est possible que tu m'appelles pas ? C'est des gens que tu
                                  connais mt'!lme pas en plus. Mais c'est incroyable. Ecoule, en tout cas, ii faut
                                                                                    a
                                  faire i,a en urgence. Ca c'esl sOr. Tu as 9a la maison ?

                       MT .            a
                                  Pas la maison. J'ai cache i;a fu vois            au   on garde les dossiers, les trues
                                  importants.

                       FC .       Ou tu veux dire    ?   Tu vas   ou ?
                      MT ·        Par exemple; ici ii ~ des lieux o(J tu peux mettrc des papiers que tu g.;irdes. Et
                                  qu·en tu en as besoin, tu vas pour recuperer. C'est toi seul qui as la cle .

                      FC :       Ecoute tu dols absolument, absolument. faire i;:a. Mame cet apres-midi
                                 meme, en rentrant. Fais attention que l'on ne te voit pas et qu'on ne sache
                                 pas que tu ailles la-bas. II n'y a personne d'autre que tu peux envoyer pour
                                           a
                                 faire (;a ta place, pour detruire 9a ?

                      MT          Non {inaudible].

                      FC :        Bon ... C'est pour qa que ce qui est important c'est que quand - dans la. dans
                                 la procedure officielle qu'il va y avoir, de BSGR - parce qu'il va y avoir 9a - si
                                 toi tu apparais deja comme quelqu'un - comme je t'avais dit l'autre fois.
                                 Comme j'ai fait moi, parce que t'as vu maintenant man nom ii est partout la-
                                 dedans, partout. Autant de foi que toi. II y a mon nom a chaque fois - et moi
                                 c'est encore pire parce que j'ai Henriette et toi. Le seul avantage qu'il y a,
                                 c'est que en donnant notre declaration en meme temps que la - je veux dire
                                 la - la procedure officielle en disant que l'on a rien         a
                                                                                           voir avec tout 9a. ca
                                 apparait officiellement. C'est-a-dire ta declaration elle va apparaitre
                                 officiellement dans le lruc.



TN/l!TN/.\1332188/2/FRM/4G9~ 192 :,
                                                              551
                                                                                                                 p.127
19-11845-shl        Doc 24-12          Filed 06/21/19 Entered 06/21/19 15:57:11                       Exhibit 6 -
                                           Part VI Pg 32 of 64




                                                                                               CONFIDENTIEL

                     Serveuse : Everything good here ?

                     FC :     Yes, thank you. C'est pour c,a que c'est important de faire cette declaration
                                                      a
                              en disant je n'ai rien voir avec tout i;:a. Tu comprends ? Je n'ai pas touche
                              un cheque de 1O millions sans provision, je n'ai pas touche les 2.5 millions, je
                                        a
                              n'ai rien voir avec tout 9a. [Silence]

                              Et les gens ils avalent l'air courant du dossier, quand ils sont venus te voir?

                     MT :     Aucune idee.

                     FC:       Non?

                     MT :      J'etais la. J'avais seulement peur.

                     FC :      Tu parles de rien au telephone s'il te plait. Surtout tu parles de rlen au
                               telephone. Rien, rien. rien. Et quand tu parles de quelque chose. au
                               telephone, tu le mets loin. lls ecoutent tout. II faut faire attention.

                     MT :      [inaudible]

                     FC :      lls peuvent tout ecouter. !Is peuvent ecouter avec ton telephone, ils peuvent
                               tout scouter.

                     MT :      Ah bon?

                     FC :      Bah bien sur avec ton telephone its peuvent - un telephone on peul le meltre
                               sur ecoute hein. Ou'est-ce que lL1 crols ?

                               Iinaudlble) Tu le mets lM\. Tu vois. Pas que maintenanl. II faut faire attention
                               toLJl le lemps.

                     MT:       01<.

                     FC .      Tu parles de rlen.

  58m50s                                lls en resl.3ient pas beaucoup des documents ?

                     MT;       Non.

                     FC ·      II faut trouver un endroll pour les suppr - pour les detruire. les detruire
                               completement, les brCler. Bon. tu peux pas faire r;:a       a
                                                                                        la maison . Tu peux
                               faire 9a Je ne sais pas ou. mals Je sals pas comn'IMt tu peux faire Qa. C'est
                               loin d'icl ?

                      MT :     Je peux faire 9a dans ma chambre. Dans les toilettes.

                      FC :     C'est loin d'icl ? la ou tu as r;:.:1 ? C'es\ loin ? Tu veux qu·on y aille ensemble ?

                     MT :      Non, j'al pas la cle avec moi.

                      FC ·     parce que si tu veux ..

                      MT :      tnais t'inquiete pas je vais le faire

                               [inaudlble]




  TNA/TNN332188/2/FRM/11693192 .2
                                                            54
                                                          552
                                                                                                              p.128
19-11845-shl                 Doc 24-12              Filed 06/21/19 Entered 06/21/19 15:57:11                        Exhibit 6 -
                                                        Part VI Pg 33 of 64




                                                                                                        CONFIDENTIEL

                        FC:            Hein?

                        MT :           C'est ban.

 1h00m51S               FC :           Paree queen fait, 9a - ii faut accelerer Jes choses quoi.

                                   Tu vois ce que je veux dire ? II taut faire c;a vite maintenant. Avant, on prenait
                                   du temps, on prenail du temps, mais -

                                   [silence]

                        FC :           Et pour ton visa, qu'est-ce qu'ils t'ont dil ?

                        MT :       [inaudible} je suis partie    a la maison .
                                   [Silence]

                        MT :       [inaudible] l'attestation.

                        FC :       J'ai ga ici. [inaudible]. On va parler de tout 9a.

                                   [Silence]

                                   quel enfoire ce Samy, quel enfoire

                        MT :       J'ai jamais aime ia [inaudible] .

                        FC .       Est-ce que Ahmed et - Ahmed et Cisse t'avaient raconte un peu comment 9a
                                                                          a
                                   c'elait passe quand on s'etalt vu Miami ? lls t'avaient raconte ?

                        MT;        Oul, oul.

                        FC         C'etail [inaudible].

                        MT .       Oul. Je me rappelle que c'etail •

                        FC ·            . pas laisse faire quoi [Inaudible). c·etalt fort quand on l!!tait la bas

1h04m28s                FC .       T'as compris ce qu'il a fail mainlenanl Qvec las rlocuments ? ll est alle voir
                                   Fofana, ll est alle voir Conte - Conde. II est alle voir Alpha Conde.

                                                                     a
                                   El lous les problemes sont cause de c;a. Tous les problemes sont cause           a
                                   de 9a. Taus les problemes sont             a
                                                                            cause de ga. Taus les problemes qu'ils
                                   essayent de, de, de - parce qu'ils se disent si on recupere 9a, hein
                                   [inaudible], mais toi si c;a ca saute. Toi tu es dans une grosse, grosse, grosse
                                   galere . lei aux Etats Unis deja c'est fini . Deja aux Etats-Unis pour toi c'est
                                   fin i. lls vont comprendre ce que tu as et ifs te mettent dehors. lls vont te
                                   poursuivre en justice en plus . C'est grave. C'est pour 9a que si tu m'avais - si
                                   on s'etait vu pour en parter de 9a. Le risque ii est Ires Ires grave pour toi et
                                   pour tout le monde. Le groupe, c'est l'histoire du - des permis et ces choses
                                   la . Mais toi c'est personnellement que tu as un probleme. Paree que ces
                                   documents la, s'ils authentiflent que ces documents - parce qu'il y a plein de
                                   photocopies qui circulant - s'il y a des documents originaux qui prouvent que
                                   r;:a, mais toi ILi es la premiere [inaudible]. Paree que c'est interdit de faire 9a.
                                   Tu cornprends ? C'est pour ~a que je t'avais dit si - tu me - malheureusement
                                   c'est fait. mais c'est fail, mais c'est une belle betise.




TNAfHJA/.3.32: 8817.JF RM/4693192. ;
                                                                  !S3
                                                                                                                        p.129
19-11845-shl         Doc 24-12         Filed 06/21/19 Entered 06/21/19 15:57:11                       Exhibit 6 -
                                           Part VI Pg 34 of 64




                                                                                               CONFIDENTIEL

                               Ecoute, ban. Ce que je t'avais dit. J'ai amene ici une attestation, tu vas lire. tu
                               vas regarder. Je vais te la lire. Simplement, i;a dit simplement que t'as rien     a
                               voir avec i;a, t'as rien a voir avec 9a. II y a un paragraphe, je sais pas, les
                               avocats ils ant - si tu veux, comme 1ST a travaille dans le groupe et comme
                               ils disent que 1ST, etant ton frere, proche de toi, la famifle ici et la, ii a aide le
                               groupe la bas, lls ont mis un paragraphe dessus en disant que premierement
                               1ST c'est pas ton frere, c'est ton derni-frere. Et deuxiemement, vous etiez en
                               conflit. Vous n'etiez pas tres proche, mais plutot des rivaux. [inaudible]
                               Malheureusement, malheureusement - parce que j'aime bien quand vous
                               etiez amis - mais malheureusement c'est la verite. Done vous etes un peu
                               des rivaux. Done 9a aussi c;:a a ete mis dedans. Simplement, les avocats
                                pensent que c'est bien que 9a montre que tu es pas trap amie avec lui, ok ?
                                Et comme vous etes pas amis, ii n'y a aucune raison pour que - meme si toi
                                tu voulais aider, comme tu etais pas trop amie avec euh, tu as aucune raison
                                d'aider BSGR. Tu comprends ce que Je veux dire ? Done c;:a, c'est une chose.
                                Quand tu es prete. tu me dis. S'il ya quelqu'un qui peut recuperer, je ne sais
                                pas si c'est Cisse, qLJi peut recuperer 200     aFreetown, quand tu veux. Par
                                contre, ce que - ce qu'on m'a demande, c'est de voir quand on detruit les
                                documents. C'est pour c;:a que je te demandais si tu voulais que l'on aille
                                ensemble. De voir, pour etre sur a 100 % que tout est detruit et qu'il y a rien
                                qui circule. Done si tu veux que l'on fasse <;a aujourd'hui, on peut bien le faire
                                aujourd'hui.

                      MT :     Mais j'ai pas emmene la cle avec moi, c'est 9a.

                      FC .     Non mais, si tu veux, on prend un taxi. Moi je t'attends. Tu vas - on se
                               retrouve. Tu me donnes un plan de rendez-vous. Tu vas chercher ta cle. Et
                               moi je !'attends et on y va ensemble. J'al l'avion a 9h, alors lu sais j'ai le
                               temps. A 21 h j'ai l'avion. Qa et puls comme je te dis, le temps de preparer, le
                               temps de preparer euh ...

                      MT :      Je peux le faire. meme s\ vous etes pas la. Je peux le faire.

                      FC :      Je sais. Mais on m'a demande de voir si c'elait fait. Tu comprends?

                      MT·       Frederic je peux le faire. SI l'al deolde de venir, j'ai laisse tout mon temps.

                      FC        Je sals. Je sals. MamMie, tu sais - tu sals, tol et mol on se comprend en se
                                regardanl dans las yeux je sals Ires bien. Mais moi on m'a demande de faire
                                et ti I sais je peux p9S menllr mol. SI on me dil Frederic q~1'esl-ce que tu as
                                vu, sl ]'al vu je dis oui. Si j'ai pas vu le ne pew< pas dire oui. Je peux pas
                                                                a               a
                                menllr. Comme Je mens pas Loi, je mens personne. Tu le sa s. Tu le sais.
                                Done c'est pour ya QUe Je suls un peu - moi je ne pensais jamals que l'on
                                allait faire c;a tout seul aujourd'hui. C'est pour 9a que je t'ai dlt meme si tu
                                veux. si on fini pas aujourd'hul je reviens dimanche, ou quoi. Je reviens
                                samedi. Paree que je pensais jamais qu'on - mais la maintenant ii y a - je te
                                promets, vu ce que tu m'as dit - ii y a urgence, ii ya vraiment urgence.

                      MT ·      Je te dis que je vais le faire. [inaudible)

                      FC ·      Je suis d'accord avec \oi.

                      MT        (inaudible] Vraiment vraiment. j'en ai marre de lout c;a .

  1h09m22s            FC ·      Je vais te dire une chose. La. en faisant 9a. en mettant dans la procedure
                                qu'on va faire, le groupe pour combattre ces gens-la, tu vas etre de son cote.
                                Done tu vas etre defendue aussi par les avocats qui vont dire, elle n'a rien a
                                voir Regardez, la preuve d'ailleurs, on est aile lui demander une attestation



  T NA/TNAl332168/2IFRM/4fiD3192 2


                                                                                                               p.130
19-11845-shl            Doc 24-12          Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                               Part VI Pg 35 of 64




                                                                                             CONFIDENTIEL

                                                         a                                                  a
                                disant qu'elle avait rien vofr avec nous. Elle l'a signee. Elle n'a rien voir
                                avec tout c,;a. Toutes ces canneries de Samuel et tout 9a, c'est n'importc quol.
                                Tu vois ? Aie a'ie aYe.

                                C'est dommage que pendant un temps, tu as fait les choses - on se parlait
                                tout le temps mais tu m'as jamais expHque tout 9a tout 9a. Moi j'etais un peu
                                en dehors. Tu m'as laisse en dehors mais voila. Mais c'est dommage parce
                                que jamais je t'aurais laissee faire tout 9a. Jamais jamais jamais.

                   MT:          Ouais .

                   FC :                                                                       a
                             Jamais Je t'aurais laissee faire tout c;a. Bon, allez c;a sert rien de regarder
                             derriere hein. Maintenant c'est fait, c'est fait. C'est pour 9a que le pauvre
                             Ahmed, tu sais, ii me disait : "Frederic tu sais" - quand tu donnais p!us de
                             nouve!!es i! me disait : "Frederic tu sais, j'espere que i;a va, j'espere que" - tu
                             as eu Ahmed depuis ?

                   MT;       Non .

                   FC .      II se fait beaucoup de souci pour toi.

                   MT :      Ouais.

                   FC :      II   se fait beaucoup de souci pour toi.

                   ~..1T ·   ~J1ais !e reste de ! argent rnaintenant comment on va faire ? Et combien ?
                                                 1
 1h11m04s

                    FC ·     Alors, je i'avais dit qL1'ii y aurait un mllllon. II y aura un mllllon. Deux cents tu
                             touches malntenant, el les 800 c'esl des que l'autre II est part! ~ des que
                             l'autre. Des qu'il n'y a plus l'autre, et tout le monde dit qu'il a un cancer tres
                             grave. C'est lo pancreas Je orols. Et qu'il a cancer du pancreas et qu'II a
                             encore juste qLielques mols       a  vlvre, Je ne sais pas. Je ne souhaite pas la
                             mort de personne, parce que je n'alme pas souhaiter la mort de quelqu·un.
                             Mais en lout cas, s'il decade ou s'il va Jusqu'a la fin de ce mandat. ll a encore
                             deux ans de mandaL Quand lui II est plus la, tu touches le reste.

                   MT        Mais ie ne sals pas cornbien.

                   FC :      800. Bah je f'al dit, en lout, ii y avail un million. Qa. c'est une chose Apres
                             quand Je dossier est terri,1ne, tu dois recevoir c;:a et 9a tu vas le recevoir. Tu
                             vois ce que je veux dire ? Ca c'est deux choses differentes. Ce que tu dois
                             recevoir, les 5 que tu dois recevoir quand le dossier est termine, s'ils nous
                             mettent pas del1ors.

                  Serveuse · Are you finished ?

                  FC :       Yes thank you.

                  Serveuse : Are you interested in dessert ?

                  FC :       Tu veux quelque chose de sucre ? Tu veux un cafe, tu veux un the, tu veux -

                  MT ·       Non, je veux pas.

                  FC         Non?

                  Serveuse : Do you want the check ?




TNAiTNA1332188i2iFRMM693192 2
                                                         555
                                                                                                           p.131
19-11845-shl             Doc 24-12            Filed 06/21/19 Entered 06/21/19 15:57:11                        Exhibit 6 -
                                                  Part VI Pg 36 of 64




                                                                                                      CONFIDENTIBL

                         FC :        L'addition. Yeah yeah we want the check and euh ...

                         MT :        Thank you.

                         FC :        Et euh ... Qu'est-ce que je disais ? Oui - ce que tu dois recevoir quand - si le
                                     groupe n'est pas mis dehors et qu'il a - qu'on lui confirme son projet, les 5
                                     que tu dois recevoir, ceux-ta c'esl sOr tu vas les recevoir, ii y a pas de
                                     probleme. L'histoire des uns, en plus, ce que on discute maintenant, c'est-a-
                                     dire au lieu d'etre un quand toi tu [inaudible], ca va etre 200 maintenant et
                                     800 quand l'autre va partir. 200 maintenant c'est parce que j'ai essaye. Tu
                                     m'as dit essaye d'avoir un montant tout de suite, parce que j'ai besoin pour
                                     [inaudible] la-bas. Done c'est pour 9a que tu as 200 -

                         MT :        Mais tu m'avais dit 300 apres.

                         FC :        Je - ecoute, je pensais arriver a 300, je suis arrive a 200. Je vais encore me
                                                                                                              a
                                     battre. 200 c'est sOr, c'est accepte. Je vais encore voir si j'arrive avoir 200-
                                     250 peut-etre. je vais faire le maximum. Mais j'ai obtenu 200. Tu vois ? Je
                                     vais essayer, je te promets que je vais essayer.

                         MT :        Mais   a part les 5, ii n'y aura rien.
                         FC .        II y aura les 5 et ii y aura les 800. Ca va faire 6 avec ce que tu as en plus. Ca
                                     c'est une chose. c'est deja accepte. En fonction - ecoute blen ce que je le dis
                                     - parce que ca je le l'ai toujours dil, parce que je sais que c'esl comme 9a . En
                                     fonction de la maniere que ca se termine. Si c'est une bonne maniere pour
                                     lui, qu'on lui coupe pas trop a droite, a gauche, j'en sais rien, ii y aura encore
                                     en plus. Combien je ne sais pas. II y aura 3, 4, 5 en plus, j'en sais rien. Mais ii
                                     y aura encore en plus. Et <;a c'est directement la communication qui m'a ete
                                     donnee directement par le numero 1, je ne veux meme pas donner son nom .
                                     En disant, c'est comme t;a. D'accord ? Et 9a c'est sur et certain.

  1h14m03s                MT :       Le numero un ? Michael ?

                          FC :       Non, non .. Beny [en chuchOtant]

                          MT :       01{

                          FC .       01~ ? Tout ce que Je te dis, c'esl directernent de Beny L'autre jour quand Je
                                     le dis, Je suls · j'attends la-bas en rendez-vous, le suit; alle en voyage, Je 1)1c::
                                                                                                      a
                                     suis deplace pour aller le volr dlrectement , parler en t~le t~te, et avolr - tout
                                     ce que Je te dis la, c'esl de lui qua Je le liens. Personne d'autre. O'accord ?

                          MT ·       Je savais pas.

                          FC :       Personne d'aulre. Personne d'autre. Je suis alle expres pour le voir , pour le
                                     voir parler de lout t;a. Ires tres bien. Je lui ai toujours dil, je lui ai toujours dil.
                                      Encore la semaine derniere, je lui ai dit, Je lui ai dit Beny, toujours repete.
                                      qu'elle etail - que jamais elle te trahira, jamais elle te trahira . jamais e!le
                                                                  a
                                      donnera les documents qui que ce soit. II m'a dlt "ecoute", ii m'a dit "ecoule,
                                      c'est bien, mais je veux que tu allles volr. Je veux que tu detruises ces
                                      documents." II m'a dil. tu vois , "fais ce que tu veux mais je veux qL1e tu me
                                      dises "j'ai vu Mamadie el les documents, c'est term ine. ii n·y a plus de
                                      documents."" Et la-dessus. je te dis. je te repele. que ce solt bien clair dans
                                      ta tete, les 5 qui sont prevus, tu les auras. quoi qu'il en soil. Tu les auras, si
                                      its sont pas ejectes. S'ils sont loujours dans le projel. Ce que tu vas avoir
                                      quol qu'il arrive, le un million, c'est-a-dlre 200 plus 800 . tu vas les avoir cela -
                                      remarque j'ai un petit bout de papier juste comme <ta pour que (ii ecrit sur un



  TNA/TNAl:!3:1161ll21FRM/4fi(J::l 192 2


                                                                                                                      p.132
19-11845-shl              Doc 24-12               Filed 06/21/19 Entered 06/21/19 15:57:11                        Exhibit 6 -
                                                      Part VI Pg 37 of 64



                                                                                                             CONFIDENTIEL

                                   papier]. bon ok ? on va meltre i;:a comme 9a : 1, 5 et la je sais pas combien.
                                   1, 800, 200. Done cela [inaudible], et celui-Ja, de toute fa;:on tu les auras
                                   quoiqu'il arrive. Meme s;ils sont eject~s. ceux la tu les auras quand le vieux
                                   degage. Ca c'est tout de suite et 9a c'est quand le vieux degage. Ceux la,
                                   c'est si c'est positif.

                        MT :       Le 5?

                        FC :       Le 5. Ok. Ca, c'est si ok. Si c'est ok, selon comment c'est, si on lui coupe pas
                                   trap. Paree que t'as vu tout ce que l'on voulait lui demander, si on lui coupe
                                   pas trap. II y aura ici. Et la, a mon avis, ii y aura. C'est pratiquement sOr.
                                   Combien Je sais pas. 2, 3, 5, je sais pas. Mais ii y aura de toute fa9on. Done
                                   en plus, si tu veux, imagine, peut-etre, imagine que ce soil 5, hein je sais
                                   pas, ca fail en tout 11. Tu cornprends ? Ca c'est le true tel qu'il est. Ok ? Par
                                   contre, 9a je !'assure, la semaine derniere, c'etait indispensable, ii m'a dit
                                   "ecoute, tu vas, tu vois, je veux que tu me dises, Frederic, je veux que tu me
                                   dises que tu as detruit ces papiers. Je veux que tu me dises." Je peux pas ...
                                   Tu vois?

                                   [inaudible]

                       Serveuse : No change ?

                       FC :        No change, thank you.

                       Serveuse : Do you need the receipt ?

                       FC :        No thank you. That's okay.

                       Serveuse : Thank you. Have a good day.

                       FC ·        Thank you. You loo. Bye.

                       MT :        [inaL1dible]

                       FC          Comment?

                       MT ·        .J'ai dit ii faut que tu donnes un peu.

                       FC ·       J'a1 donne, j'ai   tJu1111e. Ga Faisal!   30. j'al   cJonne, j'ai   donne 35.

                       MT .        D'accord

                       FC .       Norrnalement tu dois donner 10-20%, ga fail plus que 35. On laisse un
                                              a
                                  pourboire la dame. Tu sais qu'ils travaillent dur les gens ici . Pas comme en
                                  Europe heln ? lls travaillent dur. Tu sais, j'ai beaucoup de respect pour ces
                                  gens-la, parce que, les pauvres, tu sais c'est pas facile ici.

                                  Bon, qu'est-i;;e qu'on fail Mamadie ?

                       MT ·       Faul que je dais signer les documents.

                       FC :       Oui mais qu'est ce que tu veux qu'on fasse pour ces documents la-bas ?

                       MT         Je t'ai dit que je vais signer et je vais aller - apres - si je me repose [inaudible]
                                  ca dans la maison, aux toilettes.



TNATWAJ'.,'.J2,IJH/21FRM!4VJ31:)2 2.

                                                                                                                     p.133
19-11845-shl          Doc 24-12           Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                              Part VI Pg 38 of 64



                                                                                               CONFIDENTillL

  1h18m52s            FC :      Comment on peut faire pour que je sois la quand tu vas les detruire ? Je suis
                                oblige de lui dire que j'ai vu. C'est 9a que j'essaye de t'expliquer. Je suis
                                oblige de lui dire j'ai vu quand elle a detruit. Ca m'embete de te dire 9a mais
                                je suis oblige de lui - c'est pas que je, c'est pas que je, c'est pas que je - ton
                                inten~t c'est de le faire. Je le sais, je le sais que ton interet c'est de le faire.
                                Mais je suis oblige de lui dire j'ai vu que c'etait fait, c'est 9a que je -

                      MT :      Mais c'est vraiment - je suis fatiguee de tout 9a.

  1h19m18s            FC :      Tu sais, je sais que tu es fatiguee de tout 9a mais tu peux meme pas
                                t'imaginer comment moi je suis fatigue. T'as vu mon nom comment ll est la-
                                dedans ? Mon nom ii est partout la-dedans. Partout, partout, partout. Voila.
                                Ca, c'est un true qui fail 28 pages. 28 pages. Ca je peux te dire c'est -
                                personne sait qu'on a 9a hein ? Personne sail qu'on a 9a, parce qu'il a fallu
                                payer pour avoir 9a.

                                                                                     a
                                 Regarde, regarde comment c'est. Rapport relatif hmmhmm ... C'est. .. <;a . .
                                 Le veritable probleme - tout est parti de 9a. Cette histoire de Samuel
                                 Mebiarne. Tout est parti de 9a.

                      MT :       Ouais.

                      FC :       Ah la la . Done, ecoute, qu'est-ce que tu veux que je fasse ?

                      MT :       On va signer.

                      FC :       Oui, oui. Je suis d'accord avec toi de signer mais - hein ?

                      MT :       Je dis [inaudible].

                      FC :       Oui je sais. Euh .. Ca c·est ce que je t'avais fait volr. c'est le true ofticiel tu
                                 sais ? Ouancl officiellement lls avalent envoye a la presidence. Je te l'avals lu
                                 9a quand on etait a Freetown, tu te rappelles?

                      MT ·       Mmm mmm.

  1h21m00s            FC :       Tiens . tu vois , c;:a c'est une attestation que moi j'ai faite el l'avocat II a
                                 demand(1 ace que je la modifie encore un peu . Tu vois, ii ya - ii ya 3 pages.

                      MT :       Mmrn rnmm .

                      FC :       Tu vois : "je n'ai jamais demande a Madame Toure d'intervenir en faveur de
                                 BSGR aupres de quiconque, et notamment aupres du President ... " bon. tu
                                 vois ? Ah la la.

  1h21m42S             FC        Alors, je vais te la lire.

                                 [Silence]

                                 [II Iii une attestation] "Je m'appel/e Mamadie Toure . Je suis de nationalile
                                 guineenne. J'al ve c11 la plt1s grande partie de ma vie en guinee et j'habite
                                 aujourd'h ui aux Etats-Unis. Les representants de la societe BSGR sonr venus
                                 me voir et n1'ont indique q11e la Rep l.(blique de Guinee leur repro chail de s
                                 fails dens lesquels j'allfai   ete
                                                                 impliquee. /Is m'ont expose quels auraienl      ete
                                 Jes fa ils et m'ont demande s i j'etais d'accord pour dire ce que j'en pensais.
                                 J'ai ete d'accord parce que - parce qua - parce q11e ce qu 'ifs m'ont rapporte
                                 esr faux el je souhaile aujourd'hui attester ce qui suit. Ma situation familiale
                                 Je suis la demi-sreur de Ibrahim Toure et non sa sreur. Nous avons jamais



  TN NTNAl332188/2/FRM 14G93 1!12.2                            60
                                                              558
                                                                                                              p.134
19-11845-shl           Doc 24-12           Filed 06/21/19 Entered 06/21/19 15:57:11                         Exhibit 6 -
                                               Part VI Pg 39 of 64




                                                                                                  CONFIDENTIEL

                               ete tres proches, mais plut6t des rivaux. Mes relations avec la societe BSGR.
                               II apparait comme dit que j'aurais signe des contrats avec BSGR et que
                               BSGR devail me payer des commissions en contrepartie de mes services en
                               teur faveur. C'est faux. Je n'ai jamais signe aucun contrat avec BSGR ni
                               directement, ni par /'intermedialre de qui que ce soit. II parait qu'on dil que
                               j'aurais intercede aupres de dirigeants officials de Guinee, en faveur de
                                BSGR pour que BSGR obtienne des droits miniers en Guinee. C'est faux. Je
                                suis jamais intervenue aupres de dirigeanls guineens en faveur de BSGR. Je
                               n'ai jamais donne d'instructions ni demande a quic.onque de prendre des
                               decisions en faveur de BSGR. Je ne me suis jamais interessee aux affaires
                               minieres du pays. II parait qu'on dit que BSGR m'aurait verse de !'argent.
                               C'est faux. Je n'ai jamais touche d'argent de la part de BSGR, ni directement,
                               ni indirectement. On parle d'un cheque de 7 millions de dollars qu'ils
                               m'auraient remis, ca ne s'est jamais passe. On dit qu'ils m'auraient remis de
                               /'argent en liquide, des sommes de 2.5 millions de dollars, c'est faux. /Is ne
                               m'ont jamais verse ces sommes, ni d'ai/feurs aucune somme. Ni a moi, ni
                               direclement, ni a que/qu'un d'autre pour mon compte. /Is ne m'ont pas non
                                                                               a            a
                               plus promis de verser quoi que ce soit, n/ moi, ni qui que ce soil, pour
                               mon compfe. Enfin, je voudrais dire que c'est ridicule que j'aurais demenage
                               aux Etets-Unis parce que j'aurais eu peur que BSGR porte atteinte a ma
                               personne. Cette idee ne m'est pas passee par la tete. Je suis tres choquee
                               par /es faits que m'a expose BSGR en utilisant mon nom, et je n'ai rien a voir
                               avec celte societe. ni avec /es fails qu'on leur reproche." Voila. Ok?

                     MT:       Mmm mmm .

                     FC        [Inaudible] II faut meltre Jacksonville, la date et signer. Alors i;:a c'est - j'ai un
                               double si tu veux.

                               En falt i;a dit simplement que tout 9a - c'est ce qui est repris dans le rapport
                               qu'lls ont eu - done en disant que loutes ces choses-la dans le rapport c'est
                               faux. Ni tu as touche de !'argent, ni tu as touche de. de. de cheque lmpaye
                               pas impaye ou quoique ce soil.

                               [SIience]

                     MT :      Mais sl Je me rappelle bier1, lu avais dil que .

                     FC ·      Comment ?

 1h28m49s            MT ;      Si je me rappelle bien tu m'avais dil que tant que Berny est IA . ii      VA conti11uer   a
                               me donner  de l'argem encore un peu -

                     FC ·      Quand 7 Te donner quand      ?

                     MT .      Tu as dlt - que s'il reste - tant q~1'il reste, si Beny II reste en Guinee ii v.i me
                               cJonner de !'argent un peu, un peu. S'il reste, pour quand II reste.

                     r-c ·    S'il rest~, ce qui etait prevu. ce qur etalt prevu tu auras. C'est ca que je veux
                              d!re

                     MT ;     Ok.

                    FC .      La ii faut mettre [inaudible] "a Jacksonville" et on   est le .. . le 11

                    MT :      Comment on es\ ecrit Jackson-

                    FC        Jacl<sorwille c'est comme 9a_



 TN/\fTN/J33218H/21FRMM6Q:\192 ~


                                                                                                                p.135
19-11845-shl            Doc 24-12              Filed 06/21/19 Entered 06/21/19 15:57:11                       Exhibit 6 -
                                                   Part VI Pg 40 of 64



                                                                                                        CONFIDENTIEL

                                     [Silence]

                                     [Inaudible]

   1h30m21s               FC :       Je regarde si j'ai eu des messages. Attends hein, juste une seconde. Je
                                     reponds parce que j'ai les enfants qui cherchent des trues.

                                     [Silence]

                          FC :       Qu'est-ce que je voulais dire ? Done i;:a - on va aller faire une photocopie la-
                                     bas situ veux avoir une photocopie de 9a 7 Je te l'envoies par mail ou II ya
                                     un petit bureau en face, on peul aller faire une photocopie si tu veux.

                          MT :       Ou 9a?

                          FC :       En face la-bas, je crois qu'il y a un petit bureau ou on peut faire des
                                     photocopies.

                         MT :        Je dois t'attendre ?

                         FC :         Oui ben on va aller ensemble . On va aller ensemble.

                          MT :        Ou?

                          FC ·        La, Juste la. Eut1 .. devant. La ou on s'est retrouve Juste a cote, ii y a un petit
                                      bureau pour faire des photocopies. Dans l'aeroport.

                          MT :        Ok .

                          FC :        Dis-mol . qu·est-ce qu'on tail maintenant ? Paree que pour - pour detruire ces
                                      trues-la. Je. Je. Je t'embete avec c;:a rnais -

                          MT :        Je t'ai dll, je le fals .

                          FC :        Oui mals -

                          MT :        Ce que je dis c·est plus important que -

                          FG :        Je suis d'accord avec loi.

                          MT .        c·est plus important que

                                      [Silence]

   1h32m30S               MT :        Je voulais appeler Michael. Tu as le num -

                          FC :        L'appeler ?

                          MT :        Oui pour lui dire bonjour. II m'avait laisse -

                          FC .        Oui je sais. Je lui ai dit. Je lui ai dit. Mais tu sais quand c'etail ? II t'avail laisse
                                      un message quand tu avais disparu . II avait essaye de te joindre jusle pour
                                      <;:a quoi.

                          MT :        Ouais.

                          FC :        Je vais l'appeler malntenant     ?




   1 NA/TNl\/332188/2/F RMMl.1\13192 .t.


                                                                                                                       p.136
19-11845-shl        Doc 24-12                 Filed 06/21/19 Entered 06/21/19 15:57:11                       Exhibit 6 -
                                                  Part VI Pg 41 of 64



                                                                                                    CONJi'JDENTIEL

                   MT:         Ouais.

                               [inaudible]

                   FC :    Je te le passe.

                   [L'enregistrement de cet appel apparait egalement sous la reference de
                   l'enregistrement telephonique du 4 novembre 2013, enregistre sous le dossier
                   "4.11.2013 Call 11" et sous le fichier: "305-744-6629 T-Mobile 2013-04-11 14-03-26
                   00092-1.wav"J

                           Alla? Cava bien? <;a va, 9a va. [pause] Oui je suis bien arrive. Tout va bien,
                           tout va bien. Je te - je te passe Mamadie pour te dire bonjour [inaudible].

                           fFC passe le telephone                a MamadieJ
                  MT :     Allo. Michael. [pause] Cava et vous ? [pause] Oui oui. Vous m'avez appelee
                           l'autre fois, je voulais vous rappeler rnais vous n'avez pas laisse le numero .
                           Ouais. Done euh .. Oui. [pause) Qui, elle va bien ou l. [pause] Oui. [pause] Oui.
                           [pause] Je vais venir. [pause] Qui, oui. [pause] Oui.

                           Mais j'ai pas son nurnero. comment je vais faire si je veux le joindre ?

                  FC       Le numero de qui ?

                  MT :     De Michael.

                  FC .     ,Je vais re le donner.

                  MT :     Ok. [Au telephone] Je vais venir, je vals venlr,                Je   vals t'appeler . Ok. Ok.
                           Oui.:~is . Bye. Merci.

                  FC .     [II reprend le telephone] Allo ? Bon. ben ecoute. Oui, oui va va 9a va . (pause]
                           Ouals. ouals d'accord . On se rappelle tout                 a
                                                                             l'heure. J'ai un avion     21        a
                           heur@s .

                  MT .     II veur que Je vienne la-bas.

                  FC       0 u, ?'

                  MT ·     Je    11.11   a1 dit 1e vais aller   a !Inaudible].
                  FC .     Aller OU ?

                  MT .     A Miami.

                  FC ·     Tu sais, on quitle en merne temps .

                  MT ·     Oui, oui.

                  FC :     Mardi .

                 MT :      Oui.

1h35m25S          FC      On va quilter Mardi . Je suis embete avec 9a. Mamadie, cette histoire de voir
                          la destruction des trues parce que 9a m'a              ete
                                                                        demande tellement clairement
                          que je ne peux pas • je ne vais pas pouvoir mentir.




TNNTNA/3321ABl2/FRMMG~3192 2


                                                                                                                 p.137
19-11845-shl      Doc 24-12         Filed 06/21/19 Entered 06/21/19 15:57:11                       Exhibit 6 -
                                        Part VI Pg 42 of 64



                                                                                            CONFIDENTIEL

                   MT:      Qui?

                   FC ·     Tu sais bien qui. II y en a qu'un avec qui je parle. Le le le le le .... le big boss.
                            Done s'il me dit. "je veux que tu vois quand c'est detruit", je ne peux pas lui
                                                             a
                            mentir. Je ne peux pas mentir personne moi.

                   MT ;     Alors, qu'est-ce que moi je peux faire ? Puis que moi je te dis je vais le faire.
                            J'ai deja signe ce -

                   FC :     C'est - pardon - c'est pas une histoire de signer. C'est que - le deal c'etait 9a,
                            le deal c'etait en rentrant on detruit, mais faut - c'est la pour faire les
                            photocopies.

                            [Inaudible puis silence]

                   FC :     Thank you. Tu as un endroit pour mettre - pour rnettre 9a?

                   MT :     Mmm.

                   FC :     On le plie. Je le plie comme ~a?

                   MT ·     Oui.

                            [Silence]

                   FC :     Maintenanl on prend un taxi, je t'attends, tu vas prendre ta cle, on va la-bas,
                            on les cielruit et comme va c'est tranqullle.

                   MT :     Tu poux pas partir avec mo1 Frederic

                   FC :     Ah la la, com me tu veux, enfln je ne sais pas. Moi je ne peux pas lul dire que
                            c'est fail, si ce n'esl pas fall. C'est ca qui me • si j'ai pas vu, je ne peux pas lul
                            dire. Je peux pas -

                   MT ·     Je t'ai dil je vais le faire.

                   FC .     Je sals que tu vas le faire, parce que c'est dans ton lnteret de le faire, mais lu
                            comprends ce que Je veux dire ? Je ne peux p..is lul dire oul sl - Je ne peux
                            pas lui dire que j'etals la sl J'etals pas la. Je ne pellx p<:1s lui mentir. Je peux
                            pas ILJI mentir

                   MT .     Alors, dans ce cas, II fau! que je rentre        a la   rnalson, comme c;:a ie vais
                            l'appeler.

                   FC ·     Ok. Tu vas la-bas. Tu fais et tu me donnes - tu me dis l'adresse          ou
                                                                                                tu veux
                            qu'on se retrouve et euh .. Tu m'envoies un message sur le telephone el rnol.
                                                                     ou
                            Je prends un taxi et on se relrouve la tu veux.
                   MT ·     Ok.

                   FC .     D'accord ?

                   MT       Oui,

                   FC :     Ok. Comme c;:a c'esl regle. Done j'attends ton appel alors ? Moi je !'attends
                            ici.

                   MT       Ok.


  TNNTNN33218B/2IFRM1~G93192 2


                                                                                                           p.138
19-11845-shl           Doc 24-12              Filed 06/21/19 Entered 06/21/19 15:57:11              Exhibit 6 -
                                                  Part VI Pg 43 of 64




                                                                                            CONFIDENTIEL

                     FC:        Ok?

                     MT:        Merci.

 1h38m57S            FC:                  a
                                A tout l'heure. Mais 9a va aller. Te fais pas de soucis. Ecoute, je ne t'ai
                                jamais laissee tomber. Quand tu as eu besoin de moi, j'ai toujours ete la et je
                                serai toujours la. Done meme dans cette galere la, on va toujours marcher
                                ensemble, parce que t'as vu dans les documents, on est dans les memes
                                galeres taus les deux alors.

                     MT :       Mais, je ne veux pas que vous allez dire vous allez me donner 5, apres 5,
                                quelque chose ok ce ne soit pas respecte.

                     FC :       Est-ce que tu crois que - est-ce que dans ce que tu as eu jusqu'a present ca
                                n'a pas ete respecte ? Dans ce que tu -

                     MT :       Ca prend tu temps toujours, des fois tout changer.

                     FC :       Oui - c'est pas que ca prend du temps, c'esl que regarde le dossier comment
                                ii prend du temps lui ? Le dossier aussi ii prend du temps. Si c'etait pas cette
                                histolre de Samy, 9a serait deja termine tout i;;a.

                     MT:        Ok.

                     FC :       Tu comprends ? C'est     ca qu'il faut comprendre.
                     MT:       Ok.

                     FC ·       Ok 7

                     MT:       Olli.

                     FC :      J'<:1ltends !on appal. Je suls la.

                     MT:       Ok.

                     FC:       A tout    a l'haure.
1h30mln44s           [MT quitte FC]

1h43min05s           MT :      I need to go here. At this address.

                     Taxi:     [inaudible)

                     MT:       Yeah.

                     Taxi·     [inaudible]

                     MT:       Tha11k you.

                     [Car door closing]

                     Taxi:     [inaudible]

                     MT·       \Nhat?

                    Taxi       [inaudible]




1 NAITNA/~3218812/FRt.114603192 2


                                                                                                         p.139
19-11845-shl         Doc 24-12         Filed 06/21/19 Entered 06/21/19 15:57:11                         Exhibit 6 -
                                           Part VI Pg 44 of 64



                                                                                                 CONFIDENTJEL

                      [Bruits ambiants]

   1h51min40s

            Agent FBI:          This is Special Agent Vanessa Steli. I am now ending the consensually
                                recorded conversation.

   01h51m54S                     FIN DE L'ENREGISTREMENT



                    ENREGISTREMENT D'UN APPEL TELEPHONIQUE DU 11 AVRIL 2013

   Retranscription d'un enregistrement d'un appel telephonique entre Frederic Cilins ("FC") et un homme
   non-identifie ("HN").




   REFERENCES:

             Dossier: 4.11.2013 Call 12

             Fichier: 305-755-6629 T-Mobile 2013-04-1114-10-27 00093-1.Wav




   OhOOmOs             DEBUT DE L'ENREGISTREMENT

             HN .      Allo?

             FC :      Ou i.

             PN ·      Dul ?

             FC .      Bon ecoute , la elle est partie la. je vais la revolr dans un petit moment. Done le
                       document, c'est fall. c'esl slgne

             PN.       Ah ban?

             FC .      Oui, c'est fall, oul. Eul1 .. sans l'histoire du mari, parce que toule fa<;:on elle pourra
                       jamais ecrire 'ta, ca c'est sur. Attends. Et euh, bon par contre quand elle est allee la-
                       bas pour renouveler son document pour rester i9i

             PN :      hein, h@in

             FC ·      lls l'ont fail attendre, ils l'ont fait attcndre, its l'ont fail attendre et ii y a . ii y a deux
                                                                                                      a
                       personnes des services aull specialises, qui sont, qui ont cornmance l'interroger en
                       disant qu'ils etaient entrain de faire une, de travailler sur un dossier de. de, de
                       bakchich euh dans son pays, concernant un dossier bien precis, et c'est le dossier
                                                                a
                       bien precis . Et ils ont commence lui poser pas rnal de questions, et voila. avec une
                       personne - ce qui est fou c'esl, elle est allee comme 9a sans prendre rendez-vous. et
                       ils l'ont fait atlendre Ires longtemps, et voila .

             PN ·      01< , alors. qu'est-ce qu'elle a dit ?

             FC :      Bah. elle a dit la seule chose qu'elle pouvail dire, c'est qu'elle n'avait rien     a voir avec
                       tout 9a et que c'etait n'importe quoi.



   TNA/TNJl./332160/2/FRMM6931!!2,:


                                                                                                                p.140
19-11845-shl             Doc 24-12         Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                               Part VI Pg 45 of 64



                                                                                               CONFIDENTIEL

            PN :       Ah. Et comment 9a s'est termine ?

            FC :       Pour l'inslant, comme 9a. Pour l'instant comme !(a.

            PN :       Et elle a obtenu ...

            FC ;       Noni non, non. Non, non, non. Elle est partie et, je ne te dis pas dans quel etat elle
 est.

            PN :       J'imagine. J'imagine.

            FC :    Bon ecoute, on ne va pas en parler trop au telephone, parce que je ne sais pas ou on
            en est dans tout 9a. Done euh, voila.

            PN :       Ok. d'accord. C'est ce qu"il faut faire. D'accord.

            FC :    En tout cas, je pense que, si tu dais faire des commentaires la-bas, Je pense que ton
            telephone, tu devrais le mettre de cote.

            PN ;       Oui, oui. Ne t'inquiete pas. D'accord ok.

            FC :       Allez, je te tiens au courant euh plus tard, parce que, voila. OK,   a tout a l'heurn.
            PN ;       A toute   a l'heure, bye.
            FC ;       Ciao. ciao.

 Oh02m54s              FIN DE L'ENREGISTREMENT




TNAfTNA13321 llfll21FRMl4fi~3192. 2


                                                                                                            p.141
19-11845-shl         Doc 24-12            Filed 06/21/19 Entered 06/21/19 15:57:11                Exhibit 6 -
                                              Part VI Pg 46 of 64



                                                                                           CONFIDENTIEL

                         ENREGISTREMENT O'UN RENDEZ-VOUS DU 11 AVRIL 2013

  Retranscription d'un enregistrement d'un rendez-vous entre Mamadie Toure ("MT") et Frederic Cilins
  ("FC").



  REFERENCES :

            Dossier: 4.11.2013. CW meeting with Cilins 7.45-9PM

            Fichier: 0372_002.WAV



  OhOOmOs                       DEBUT DE L'ENREGISTREMENT

            Agent FBI :         "This is special agent Vanessa Slely. This is April 11th, 2013 . We're about to
                                make a consensually monitored conversation with Frederic Cilins."

                                [Bruits de pas]

                      MT :      [Au telephone] "Oui, oui, oui."

                                [Bruits de voiture, musique)

  Oh20m07s

  Homme non-identlfle :         [Inaudible]

                                [Muslque. bruits de voiture]

  0h24m24S

                      MT.       Depart.

  Homme non-identifie .         hum ?

                      MT :                                                         a
                                Depart. Allo ? [a u telephone] Hein ? J'arrive euh le C'est qui ? Ok, j'arnve.
                                Le taximan s'est trom pe la . mriis ii s'est retourne. Done, j'arrive, oui. Dans
                                combien de minu tes ?

  Homme non-idenlifie :         15 minutes .

                      MT :      [Au telephone] Dans 15 minutes, oui . Oui.

                                [Musique, bruits de voiture]

  Oh36m00s

  Homme non-identifie :         [Inaudible] .

                      MT :      Si tu pouvais faire vite.

  Homme non-identifie           [Inaudible] .




  TNA/TNA1J32 188/2/FRM14G93 Hl2 2                           () ~
                                                            566
                                                                                                         p.142
19-11845-shl          Doc 24-12            Filed 06/21/19 Entered 06/21/19 15:57:11                   Exhibit 6 -
                                               Part VI Pg 47 of 64



                                                                                             CONFIDENTIEL

                    MT :      On eta it la, tu nous as emmene jusqu'a ... je t'ai, je t'ai dit "Aeroport", si tu
                              n'avais pas compris, ii fallait me demander.

 Homme non-idenlifie :        [Inaudible].

                    MT :      Faut faire vite. Personne n'est la. [Au telephone] Alors je suis la . 01<.

                              [Bruits de pas]

 Oh39m23s           MT :      [Au telephone) J'ai laisse le, le document sous le true. Vous pouvez me
                              ramener ? Ou vous etes ? Vous etes toujours gare ? Ok, descends, j'arrive.
                              Descends, vous me donnez.

                              [Bruits de pas]

 Oh41m59s           FC :      Alers. t'as couru ?

                    MT :      Je suis fatiguee, oui .

                    FC :      Tu es fatiguee ? Tu veux boire quelque chose .

                    MT:       Oui.

                    FC :      Bon, c'est ouvert la-bas. Tu veux quoi ?

                    MT :      De l'eau .

                    FC :      De l'eau ?

                    MT:       Oui.

                    FC :      Bon, si tu veux restez assises la-bas je vais prendre de l'eau j'arrive. Tu veux
                              de l'eau, pas de jus de fruit?

                    MT ·      Non , de l'eau Oui, c'est bon. Je suls fatigue. Merci.

                              [Bruits ambiants]

                    FC ·     T1i   veux un verre ? Allends, je vals prendre un verre.

                    MT :     C'est bon.

                    FC '.    T'as cotiru   7

                    MT :     J'ai couru.

Oh43m28s            FC :                                                         a
                             Tu sais que, comme je t'ai dit ils ont attaque la, la justice avec, c'est ce que
                             j'etais entrain de regarder la. C'est en anglais, niais. Tu n'avais pas inten~t de
                             partir quelques jours , quelque part. Tu penses que c'est mieux de rester ici?
                             ton visa que tu l'as . ii reste jusqu'a quand la ?

                   MT :      [Inaudible]

                   FC ·      Ca, c'est situ veux . Euh ... Beny Steinmetz . qui attaque George Soros pour
                             tout ce qu'ils ont fait. Paree que le document que tu as vu la ca a ete fait a la
                             demande de Soros . Tu vois? [Inaudible]




TNAJiNA/3321 B1l/21FRMM693192.2



                                                                                                           p. 143
19-11845-shl          Doc 24-12           Filed 06/21/19 Entered 06/21/19 15:57:11                       Exhibit 6 -
                                              Part VI Pg 48 of 64




                      MT:        Vous me cites de mentir     a la FBI mais quel [inaudible] vous me donnez la ?
                      FC:        Mais qu'est-ce que tu veux dire d'autre ? Qu'est ce que tu veux dire d'autre ?
                                 Si tu leur dis -

                      MT:        Paree que j'ai besoin de quelque chose maintenant ici, j'ai ... est-ce que je
                                 peux avoir quelque chose ici, de l'argent ?

                       FC:       lei, c'est complique. lei, c'est complique, hein . A Freetown oui, mais ici c'est
                                 complique. II faut que je regarde . Je peux pas le repondre tout de suite tout
                                 de suite, mais ii faut que je regarde ce que je peux faire.

                       MT:       Moi je veux une garantie. Est-ce que je peux parler       a Michael?
                       FC:       Mais, ii va rlen changer, c'est pas lui. Tu veux voir quoi avec Michael de toute
                                 fa9on ? Cava rien changer, c'est pas lui.

                       MT :      Je veux qu'il me garantisse. si -

                       FC:       Si quoi ? Explique moi ce que tu veux que je comprenne ?

                       MT:        S'il peut me garantir que je vais avoir quelque chose ici, et ii me garantie pour
                                  le reste -

                       FC:        Mais, quelque chose ici, c'est quoi ?

                       MT :       C'est que je n'ai rien ici, je t'avais dit 9a -

  Oh45m38s             FC:        De !'argent ici, tu veux dire ? Ecoute, moi ce que Je peux essayer de voir
                                  d'abord c'est d'avoir 50, de recuperer 50 lei, mais je suis pas sOr que ca va
                                  pouvoir se faire, je peux pas !'assurer et personne pourra !'assurer. Si c'est
                                                              a
                                  pas, si je - pour ~lre sor 100% ii faut que je parle avec ... II yen a qu'un qui
                                  decide. Tu dois comprendre qua. toutes les personnes qui sonl au milieu, ii y
                                  a personne qui decide. II y en a qu'un, c'est celul qui est en haut. Et c'est •
                                  c'esl le seul. Quand moi je te dis quelque chose, que je te dis c'est 100 %.a
                                  c'e$l parce que je s:ais que c'est ~ 100%. Et II n'y a personne qui peut te dire
                                  a  100% sl ce n'est pas lui 1.ii-haut. Cornrne eya, je na veux pas te mentir. .Je
                                                                                                 a
                                  te dis toujours la varite, Done, c'est pour 9a que ca sert rien de parler avec
                                                                                    a
                                  Pierre. aw~c Paul, avec Jacques, ca sert rlen. Maintenant ce que je veux
                                  comprendre, c·est 101 lei t'a!'I besoin d'un peu parce que t'as be5oin
                                  d'oxygene, c'est 9a '? Et sl )'arrive a trouver 50, ca va ? Ok. Je vals te
                                  dor,ner la reponse dernain. Je le dlrai - Je rentre pas dans le detail. je te dis
                                  oul. Je te dis non, et je te ... c'est tout ce que je vais te dire. D'accord ? Si c'est
                                  bon je vais voir comment on peut faire. je vais voir comment on peut faire.

                       MT:        Moi, je pensais que si Michael me garantie ca allait.

                       FC :       "Non mais, ecoute. je vais te ... Comment je peux t'expliquer, Michael c'est
                                  pas lui qui va te garantir. II peut rien te garantir, personne ne peut te garantir
                                  si ce n'est p~s f'aulre la-haul. Moi je suls          Je te donne mon sentiment
                                  profond. Je pense que      a...
                                                                60-70% je pense que ce va etre oui. Que je vais
                                          a
                                  arriver organiser c;a . Mais je peux pas !'assurer. La seule chose que je peux
                                  assurer, de toule fac;on vu l'heure qu'il est, je peux parler avec personne
                                  maintenant. ii faut que je parle avec une seule personne, c'est l'autre la-bas .
                                  Ok ? Done c;a, je vais voir. Pour, pour la-bas a.. comment ca s'appelle. a
                                  Freetown, c;a, ii n'y a pas de probleme. Je sais que ca c'est bon.

                       MT·        Mais maintenant moi j'ai besoin de -



  l NI\JTNA/33218/J///FRM/469319~'.2                            70
                                                            568
                                                                                                                  p.144
19-11845-shl               Doc 24-12            Filed 06/21/19 Entered 06/21/19 15:57:11                       Exhibit 6 -
                                                    Part VI Pg 49 of 64


                                                                                                      CONFIDENT I EL

 Oh47m54s                FC:         Oui, je te dis, je vais m'occuper de 9a, je te donne la reponse demain ou - oui
                                                                                                     a
                                     demain normalement e'est bon. A mains que, je sais pas, moins qu'ii soil en
                                     voyage quelque part mais demain normalement, j'arrive, par message,                  a
                                     avoir une reponse. Ok ? Voila.

                         MT:         Je suis fatiguee.

                         FC:        De toute fa9on, eeoute, je t'ai toujours dit, je ne te laisserai pas tomber. Je
                                    ne te laisserai pas lamber. Maintenant pour reprendre la conversation que
                                                      a
                                    l'on avait tout l'heure, quand tu me dis, tu me dis qu'il faut mentir. Mais
                                    bien sur qu'il faut mentir, tu peux pas leur dire ... si tu leur dis, je !'assure tu
                                    dais comprendre 9a, si tu leur dis oui j'ai touche n'importe quoi, de n'importe
                                    qui, pas speeialement de 9a, mais de n'importe qui, tu as un tres gros
                                    probleme, mais pas un petit problems, un tres tres gros probleme. Tu peux
                                    faire une croix sur les Etats-Unis. Tu peux faire une croix sur les Etats-Unis.
                                    Et e'est grave. Done, la seule chose que tu peux dire, c'est.. comme tu leur
                                    as dit la, a la fin de votre entretien la, ils t'ont dit rien, bon alors rentrez chez
                                    vous c'est tout ?

                         MT:         Qui, oui oui.

                         FC:        La seule chose que tu peux leur dire c'est - tu vas pas les revoir de toute
                                    fac;:on, ou alors tu vas aller les revoir pour ton visa. Ton visa ii se !ermine
                                    quand sur ton true la ?

                         MT:         C'est aout.

                         FC:        Tu as ton passeport, ton. ton ..

                         MT :       Qui. C'est aoGt. C'est aoOl.

                         F'C;       AoOr. bon. Deja jusqu'en aoo.t t'es tranqullle normalement, par rapport a <;:a .

                         MT .       C'esl jusqu'a le 27 aoOt.

                         FC:        27 aoul 2013. Bon apres ca. tol tu leur avais deinande de continuer sur eut1 -
                                    ou tu avais dernande de faire le visa inveslisseur ?

                         MT         Si]'<iii?

                        FC:         Tu avais dernande de, de, de pouvoir revenir euh, de rester plus longternps.
                                    C'est QB que tu voulais aller les voir ?

                         MT :       Oui. sl Je vau!ais ..

                        FC:         Avoir un sejour sur combien de temps ?

                        MT ·        Allonge.

                        FC .        Allonge. Bah ecoute de lovte fa1;:on, Imagine dans la realite des choses, tu
                                    n'as rien fail de mai, tu as rien touche, hein ? Tu es ailez ies voir pour i;;a. ils
                                    l'ont pose des questions en disant des conneries, en disant vous avez <;a,
                                                                a
                                    vous avez c;;a. Tu as rien te reprocher; Tu peux retourner la-bas en disant,
                                    ecoulez, qu'est ce que je fais avec mon visa, je voudrais, j'ai besoin de rester
                                    ici, j'ai mon enfant qui est la, je suis entrain de travailler lei, je fais des projets.
                                    Ca c'est une possibilite. La deuxieme possibilite, c'est de partir un petit peu,
                                    de laisser retomber ces histoires la, partir un petit peu la-bas en Sierra,
                                    laisser passer un petit peu tout ce. tout ce bazar ... moi je pense que ce serait



 I NMT N/11:1:J211lO/~IFf<M/.lG93192.~
                                                                71
                                                              569
                                                                                                                    p.145
19-11845-shl        Doc 24-12          Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                           Part VI Pg 50 of 64



                                                                                             CONFIDENTIEL

                             peut-etre une bonne idee de partir un peu. Si tu pouvais partir un peu ca
                             serait bien. En meme temps ca te permet d'aller la-bas, tu peux recuperer ton
                             argent. Freetown, c'est une chose. Pas Conakry, Freetown, la-bas tu es un
                             peu tranquille. Et ici les choses se calment un peu.

                    MT:      Je pense pas s'ils vont revenir, je pense pas.

                    FC :     Je sais pas. Comment tu as senti, toi ? Que <;:a allait continuer, ou que <;:a
                             allait pas continuer ?

                    MT:      Paree que, ils sont partis apres.

                    FC :     Comment <;:a, ils son! parlis ?

                    MT:      lls sont partis, ils m'ont dit de partir. lls sont partis, ils m'ont dit de partir. Et
                                                           a
                             puis moi, je suis rentree la maison.

                    FC:       lls t'ont rien dit d'autres ?

                    MT:      Non. lls m'onl rien dlt d'autres.

  Oh51m40s          FC:       El toi, tu leur as dit, "je ne comprends meme pas de quoi vous parlez ?"
                              Qu'est ce que tu leur as dit, exactement? Comment tu leur as repondu ?

                    MT:      Je leur ai dit, je leur ai dit.

                    FC :      Ca a dure longtemps 9a ?

                    MT:       Je leur ai dit, je leur ai dit.

                    FC:       Non, toi tu as attendu longtemps, Mais les questions, c;a a dure longtemps 7

                    MT ·      Non, 90 a pas dure .

                    FC.       Combien. 10 minutes?

                    MT        Je n'ai pas calcula de 9a quand meme. Paree que j'etais la, je me suis dit
                              longteinps je suis assis. Mol je suis la ...

                     FC :     Mais apres, quand ils t'onl pose les questions.        llr, t'nnt pose beaucoup de
                              questions. ou pas beaucoup ?

                     MT .     Pas beaucoup Frederic. Com me je vous ai dit l'autre matin.

                     FC:      Oui. Et les questions, c'etaient "est-ce que vous avez re9u !'argent ?" Qu'est-
                              ce que c'etait les questions exactement ?

                     MT;      Je ne me rappelle plus de i;:a. C'est ce que je t'avais dit le matin, je ne me
                              rappelle pas. Je lravaillais. Tu peux pas imaginer, je viens de la maison. Je
                              suis faligL1ee. J'ai une journee fatigante. J'ai une journee fatlgante
                              aujourd'hui. En cherchant les documents dans la maison, 9a m'a fatigue . J'ai
                              peur.

  Oh52m50s           FC:                                                   a
                              Ecoute, la seule chose que tu dois avoir l'esprit, meme s'ils recommencent
                              et ils essayent de le faire la pression, de te faire peur en te disant quoi que
                              ce soil, tu dois toujours loujours toujours garder, en disant, j'ai rien       a
                                                                                                          voir
                              avec 9a, j'ai jamais touclie d'argent, j'ai jamais pris contact, je ne me suis
                              jamais occupe des affaires du pays. Moi. je suis guineenne, je m'occupais de



  TNAITN/t/332188/2/FRMM693192 2                            72
                                                          570
                                                                                                            p.146
19-11845-shl           Doc 24-12          Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                              Part VI Pg 51 of 64



                                                                                               CONFIDENTIEL

                                mes affaires, j'achetais du riz, je vendais du rlz, j'achetais du sucre, je
                               vendais du sucre, mais je ne me suis pas occupe des affaires du pays. II y a
                               des ministres, ii y a des gens pour 9a mais moi je ne me suis jamais occupe
                               de 9a, qu'est ce que vous voulez que je fasse de 9a ? Oui, ii ya des gens, un
                               Monsieur Samuel la qui est venu, soi-disant parce que c'etait un ami de
                               quelqu'un que j'avais aide quand ii etait en Guinee, et euh ii est venu, ii m'a
                               demande un true. Tu parles pas de documents, tu parles pas de papiers, de
                               rien du tout. Tu dis, voila, moi ii est venu en me demandant de rentrer au
                               pays paice que le President voulait me voir, me rencontrer. J'ai dit que j'avais
                               rien  a  faire avec le President et que j'avais peur de lui parce qoe c'est
                               quelqu'un de mauvais. C'est quelqu'un de mechant, et moi je n'ai rien voir    a
                               avec tout ~a. Done euh lu sais, tu dis moi je suis fatigue, je suis fatigue de
                               gens venant me voir en me disant de venir, de rentrer au pays, j'ai pas envie
                                                                     a
                               de rentrer au pays. II a fail du mal toute la famille de l'ancien President, ii a
                               fait du mal a tout 9a. J'ai pas, j'ai pas du tout l'intention de de de de rentrer la-
                               bas au pays. Je suis une femme seule, je suis abandonnee comme 9a, et j'ai
                               plus envie de rentrer au pays c'est sOr. Mais tu dois rester la-dessus, tu dois
                               absolurnent rester la-dessus. Mais, je ne vais pas te laisser tomber, tu dais
                               savoir c;:a. Personne va te laisser tornber. OK? Tu sais, tu m'appelles. Meme
                               si tu es loin. II ya des heures d'avion, mais je viendrais toujours te, te, pour
                               !'aider. Je viendrais toujours pour t'aider.

                     MT:       Je suis fatiguee. Je suis fatiguee de tout c;a.

                     FC:       Tu as quelqu'un avec qui tu parles un peu ici ? Ou t'as, ou t'as personne ?

                     MT:       lei, des relations ..

                     FC:       lei, je sais pas. lei, j'en sais rien. Tu as une Ceny qui est ici, mais tu as, tu as
                               une autre sceur qu'est ici, non ?

                     MT :      Oui, j'ai ma grande sceur qui est avec moi, la ici.

                     FC:       Elle sait to11t <;a?

                     MT.       Non. j'ai, j'a1 rien. Je Jes ai pas dit. Je Jes ai pas di!. Paree qu'ils vont etre
                               p,miques. Je les ai pas dit.

                     FC.       lls vont atre paniques. mais surtout s, .. Bon, norrnalement les questions c;a
                                          a
                               5'arretenl tol, mais ll faut que tout le monde soit sur la meme idee, en disant
                               qu'est-ce que c'esl que ces histolres de ... de business, de choses comme 9a.
                               Mai 1es seules affaires que j'ai fait, c'esl d'acheter du riz et d'acheter du
                               sucre, et des culs de poulets. Voila, c'est tout ce que j'ai achete. j'ai achete
                               des croupions de dindes, du sucre, et de la farine. Qu'est ce que vous voulez
                               me raconter des histoires de mines. Est-ce que moi je connais quelque
                               chose dans la mine, est-ce que je connais quelque chose dans [inaudible]."

                     MT·       C'est pas facile.

                     FC ·      C'est pas facile. mais c'est sOr. Qu'est ce que tu veux que je le dise ? Ces
                               histoires de Samuel, c'est... Celui qui te l'a envoye, ii a une bonne
                               responsabllite. C'est Sampil ou je sals pas qui 9a. II t'a mis dans des, dans
                               des merdes, de t'envoyer ce Samii. II l'a mis dans des grosses, des grosses
                               betises. Si tu m'avais parle a l'epoque de 9a, Je t'aurai explique mais qu'est-
                               ce que tu veux que je te dise. Ou'est-ce que tu veux que je le dise. Voila,
                               ecoute, on va detruire tout ce bazar la, on va ... faire euh tout ce qu'il faut
                               pour te proteger au maximum. Mais toi. en tout cas. ii faut que tu gardes
                               cette ligne de conduite comme i;a. Ca c'est sOr.



 Tr~NTNAiJ32181l/2/FRMi4f,9319< 2
                                                         7~
                                                        571
                                                                                                            p.147
19-11845-shl              Doc 24-12             Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                                    Part VI Pg 52 of 64



                                                                                                     CONFIDENTJEL

                          MT:         Mais vous revenez quand ?

                          FC:         Quand ii ya besoin.

  Oh57m0Ss                MT:         OK, parce que j'ai pas pu tout reunir quoi.

                          FC:         Ah bon?

                          MT:         Oui. La   ou je devais aller prendre les autres c'etait ferme, mais comme tu
                                      m'as dit deja, j'ai tout ce qui est dans la maison, photocopies quoi, j'ai tout.

                          FC:         Les photocopies on s'en fout, moi j'ai pas besoin des photocopies. Tout ce
                                      qui est photocopie, ii faul degager tout c;:a.

                          MT:         Comme tu m'as ...

                          FC:          [II parcourt des documents] Ca, c'est pas grave. Ca. on s'en foul.

                          MT:          Comme tu m'avais dit de photocopier les originaux. Je pense que je vais
                                       recuperer c;:a. le reste je peux recuperer le matin.

                          FC:         Tu sais, je peux revenir dimanche. Je peux revenir samedi, quand tu veux.
                                      C'est toi qui me dit.

                          MT:          Ok.

                          FC:          Mais, ca, c'esl des photocopies tout c;:a.

                          MT:          Qui. Non, le tout c'est pas les photocopies.

                           FC :        Ca, ca. c'est pas des photocopies.

                           MT:         Mais c;:a quand rneme j'avais donne, envoye qa, j'avals envoye c;:a, !'original
                                       de 9a a.. J'avais envoye !'original de c;:a.

                           FC :        Tout ca. Mol Je vals detrulre c;:a, t'inquiele pas. Je ne peux pas detruire ca lei,
                                       a l'aeroporl. Mais des que j'arrive. ]'al un destructeur de papiers, je vais tout
                                       detruire . Mais dis-moi euh -

                           MT:         On peul faire   ca lei.
                           FC ·        Mais au ici 7 Dans l'aeroport ? Ou tu veux d~truire 9a ici ?

                          MT ·.        \Is on\ uri \me pour dechirer.

                           FC:         Mais ii est ferme le bureau la-bas. II est ferme le bureau, c'est trop tard
                                       maintenant. Qu'est ce qu'il ... Ce qu'il y a c'est que tout 9a . c'est.. Si tu veux,
                                       c'est que des photocopies c;:a .

                           MT·         Oui

                           FC :        Tu vois, c;:a. Tout 9a, c'est des documents qui, c'est des photocopies 9a ...

                           MT:         Mais, j'avais envoye 9a. L'original de 9a.

                           FC:         A qui?




  TNAfTN/ll;J:l21 /Jll/21FRM/•l593 I 92.2
                                                                  74
                                                                 572
                                                                                                                    p.148
19-11845-shl     Doc 24-12       Filed 06/21/19 Entered 06/21/19 15:57:11                        Exhibit 6 -
                                     Part VI Pg 53 of 64



                                                                                         CONflDENTIEL

                MT:    J'avais envoye 9a, sous ... la lettre .. . Oui, j'avais envoye 9a, j'avais poster.

                FC:    Mais   a qui ?
               MT:    J'avais envoye 9a,    a Michael.
               FC:    Paste?

               MT:    Oui.

               FC :   Bon ecoute, Je vals regarder tout 9a, bien comme ii faut, et Je vais detruire
                      tout c;:a de toute fac;:on, et tu m'appelles quand tu as Jes autres choses. Tu
                      m'appelles si c'est samedi ou dimanche. Demain tu regardes • quel jour on
                      est aujourd'hui, jeudi?

               MT:    Mmm mmm.

               FC:    Euh jeudi, bah je sais pas mo, Je peux revenir samedi, je peux revenir
                      dimancl1e, conime tu veux. Tout 9a c'est que des, tout 9a c'est des papiers           a
                      Freetown avec Michael. Ca, c'est Freetown. Ca, c'est Freetown. Tout 9a,
                      c'est F'reetown. Ca, c'est Freetown.

               MT:    J'etais fatiguee en cherchant 9a. [Inaudible], elle prend, elle Jette Jes papiers.
                                                      a
                      Tu sais, elle a commence marcher.

               FC:    Ca, on s'en fout. Si tu veux, c'etait la declaration qu'on a fail avail fail, mais
                      personne ne l'a utllisee r;:a de toute fa9on. Toi tu peux meme garder si tu
                      veux de toute fa9on .. Paree que 9a c'est la declaration que l'on avait fail          a
                      l'epoque mais personne ne l'a utilisee 9a.

               MT:    Ok .

               FC:    Attends, attends. Touche pas. Ca, je vais regarder Juste la fin.

               MT:    Ca, j'avais envoye !'original

               FC:    T'avais envoye ou tu avais donne       a Michael et ?
               MT;    J'avais envoye, j'avais paste.

               FC·    Par la µoste?

               MT ·   Mnim.

               FC .   Ca aussi. C'est encore des, c'est encore euh ... Tout        ca.   c'est pratiquement
                      tout euli, comment on appelle i;:a .. Sauf 9a.

               MT:    Mai arrivee   a la maison, je vais bruler tout r;:a.
               FC :   Hein?

               MT :   Je peux brOler tout   c;:a.

               FC:    Ca tu peux, s1 tu veux. C'est pas grave. Ca, c'est simplement des choses.
                      C'est ta declaration done ca c'est pas grave tu peux    tu peux garder. tLJ
                      peux bruler, c·est comme tu veux. Mais ..

               MT :   Ca j'avais envoye !'original.



                                                     75
                                                    573
                                                                                                     p. 149
19-11845-shl            Doc 24-12          Filed 06/21/19 Entered 06/21/19 15:57:11                        Exhibit 6 -
                                               Part VI Pg 54 of 64



                                                                                                    CONFIDENTIEL

                        FC:        27 et 28 fevrier [inaudible].

                        MT:        Original. C'est la meme chose, !'original de 9a etait parti.

                        FC:        Done ya, c'est les deux memes. Ca, c'est. ..

                        MT:        C'est la meme chose.

                        FC:        Ca c'est encore, encore la meme chose.

                        MT:        Oui.

                        FC:        A chaque fois, c'est la meme chose.

                        MT:        C'est la meme chose.

                        FC:        De toute far;:on tout 9a, je vais ... Ca   tu dis que c'est deja envoye, 9a ?

                        MT:        J'ai envoye.

  1h02m20S              FC:        A qui tu as envoye alors ? Tu veux garder 9a ou tu veux detruire 9a ?
                                                                  a
                                   Comme tu veux. 9a sert rien, c'etalt la declaration que tu sais que on avail
                                   fail ii ya longtemps, qua lu avais fait ii ya longlemps, au mois d'avrll.

                        MT:        Mmm. Tout c;;a c'est la meme chose.

                        FC:        Tout r;:a c'est pareil.

                        MT:        Jusou'a lcl. c'est la meme chose.

                        FC:         En fail, lout i;:a on va detruire. Mats sl tu veux, meme c;a, c'esl un document
                                    qui dit Tout ,;:a, je vais le prendre, je vals le detrulre. Mais .;a sert a rien lout
                                    9a. parce que c'est que des photocopies. Mais on va detruire.

                        MT·         Moi, je vais d8truire.

                        FC:         Non. non. non. C'est moi qui vais delruire.

                        MT          Paree que c'est tol qui m'a lndlque.

                         FC:       Oui, non, mais je vais le delruire lout 9a, de toute fa9on. Je vais le prendre et
                                   je vais tout detruire. Au moins. je sais qu'il n'y a pas de ... qu'il n'y a rien qui
                                   trai'ne. Mais euh, samedi je reviens, comme 9a en meme temps j'aurai la
                                   repon<e.e.

                         MT:        Samedi?

                         FC:        Samedi . non   ?   Qu'est-ce que tu veux    ?   C'est apres-demain.

                         MT:        Samedi.   a pas travailler.
                         FC:        Oui mais, ii n'y a pas de travail, mais toi .. Toi, tu vas retrouver quand les
                                    documents?

                         MT:        Samedi. ii ya ...

                         FC:        Samedi ou dimanche       ?




   TNA/T'NA/332Hi/112/FRM/46~31 fll!.2                             76
                                                              574
                                                                                                                   p. 150
19-11845-shl            Doc 24-12            Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                                 Part VI Pg 55 of 64



                                                                                                    CONFIDENTIEL

                          MT:        Je vais l'appeler.

                          FC:        Tu m'appelles?

                         MT:         Oui.

                         FC:         Tu me dis si c'est samedi ou si c'est dimanche. Et les autres documents c'est
                                     quoi ? Ca, je vais detruire 9a. Tu preferes que ce soil samedi au dimanche ?

                         MT:         Je vais t'appeler, quand je ...

  1h04m23S               FC:         Est-ce que tu ... tu sais. Qu'est ce que c'est qui reste comme document ?
                                     Paree que c'est des originaux qui doivent rester, parce que la ii n'y a pas des
                                     originaux.

                         MT:         Si, ii ya des originaux.

                         FC:         Oui, ii y en a juste un. II       y en a juste un, mais en plus c'est pas le plus
                                     important.

                         MT:                                                     a
                                     Paree que j'ai fail, j'ai fait que ii rentre la maison que ii mette, mette sur 9a.
                                                                          a
                                     Done, le temps j'ai commence la maison , j'ai trouve c;a. Je me suis dit, la
                                     maison c'est important.

  1h04m52s               FC:         La maison c'est sur que c'est important. A la maison ii n'y   a plus rien ?

                         MT:         Non, non . II n'y a plus rien .

                         FC:         D'accord. Et la ou tu as mis les autres choses, tu vas regarder. Tu me dis. Tu
                                     peux aller n'importe quel jour la-bas ?

                         MT:         Oui. je peux auer_

                          FC.        Si tu veux, regarde sl c'est ban pour to1 samedi, et je viens .

                         MT:        Je vais t'appeler. Je vais t'~ppeler. J'ai eu du mal de chercher, parce que j'ai
                                    peur. Et le petite, elle me fatigue. Quand tu mets les paplers, ells prenct 01
                                    elle Jene de l'autre cote . Arrive meme, ii faut que j'ammge.

                         FC·                              a
                                    Ecout~. reflechis sav_oir si, si c'esl bien pour loi d'aller un peu    a Freetown .
                                    Tu reflechis si c'est bien un peu, on en reparle samedl.

                         MT:        Ok, je pense que c'est une bonne idee. Je pense.

                         FC:        Moi aussi, je pense que c'est une bonne idee de partir un peu .

                         MT:        Je vais reflechir. Je suis fatiguee depuis le matin.

                         FC :       Oui. je sais que tu es fatiguee, ma1s , ..

                         MT:        Depuis le matin, je n'ai rien mange, j'ai faim.

                         FC:        Tu veux manger quelque chose?

                         MT:        Non, quand je vais rentrer.




  TNNT N/V:J3;i I08/21FRMl•l693 I 92.2                           77
                                                              575
                                                                                                              p.151
19-11845-shl             Doc 24-12              Filed 06/21/19 Entered 06/21/19 15:57:11                   Exhibit 6 -
                                                    Part VI Pg 56 of 64



                                                                                               CONFIDENTIEL

                      FC:        Tu sais, le probleme c'est que 9a te met une pression pas possible ga, je
                                 sais. Je sais bien. II va falloir que j'y aille moi. ..

                      MT:        II est quelle heure ?

                      FC:        II est 9h, mais ii y a un peu de retard. Done euh, je vais aller regarder.
                                 Attends, bouge pas, Je regarde ....

                      MT:        Ok.

1h06m27s              FC         Je vais pas risquer de louper, parce que apres j'ai plus d'avion jusqu'a
                                 demain. C'est sOr que ca met la pression 9a. En tout cas, restons calme.
                                 Restans calme, on va bien organiser 9a comme ii faut. On va se revoir
                                 samedi. SI c'est ban samedi, on va s'appeler samedi, tu me dis si c'est ban
                                 pour samedi. ..

                      MT:         Ok.

                      FC :       Et,    a
                                      ce moment la, euh reflechis si c'est bien pas un peu d'aller quelques
                                            a
                                 temps Freetown.

                      MT.         Ok.

                       FC:        Peut-etre que c'est bien d'aller quelques temps      a
                                                                                      Freetown, Euh, voila. OC1
                                                                         a
                                  alors en tout cas de ne plus aller !'immigration pour !'instant. de ne plus aller
                                                                   a
                                  la-bas. Paree que toi, tu es la maison, la ou tu etais toujours ? Ou tu as une
                                  autre maison maintenant ?

                      MT :        Non, je suis    a la maison
                       FC'.       La maison      0(1   ii y a Seny maintenant ?

                       MT:        OtJL je voulais meme demenager de la-bas Paree que on est lrop dans la
                                  111~lson. El   ca
                                                 m·emMte Ca m'embsle . C'est pas facile. Frederic. C'est pas
                                  facile .

                       FC :       Je s~ls quo o'fmt pas facile. Ecoute, euh, on fail comme 1;a ? On se parle
                                  demain au telepl ,one ?

                       MT .       Oui.

                       FC:        Moi Je regarde lin peu comment je peux organissr 9.c mleux. Jo te donnera1
                                  les reponses Et voila.

1h08m04s               MT:        Mais comment on va faire pour les 800 et le reste . et le reste?

                       FC·        Tu les auras. Ca c'est sOr. Mais tu sais , c'est pas peut-etre, c'est   a 100% ,
                       MT ·       Mais comme tu m'as di! un avocat a\lail le faire.

                       FC         Oui. alors. un avocat. Mais le probleme c'est que maintenant qui a envie de
                                  faire des papiers des avocats ? Tu sais avec tout ce qui se passe partout. les
                                  machins et trues. c'est.. Tu sais, toutes les choses que je t'ai dit qui allaient
                                  se passer, que je le dis a 100%, c'est a 100%. Tu peux me croire. tu peux
                                  avoir confiance en mo1 Je pense. Tu. . Quand je te dis, ca se fail. ca se fail Y
                                  a pas .. c'est pas peut-etre. Tu comprends?

                       MT         Ca je sa is.



 TNArTNAl:13218012/FRM/dG!J:l i oi 2

                                                                  576
                                                                                                                     p.152
19-11845-shl             Doc 24-12                 Filed 06/21/19 Entered 06/21/19 15:57:11                 Exhibit 6 -
                                                       Part VI Pg 57 of 64



                                                                                                   CONFIDENTIEL

                        FC:          Done, je t'assure ii n'y a pas d'inquietude la-dessus. L'important c'est de se
                                     sortir de cette periode la maintenant ou c'est, ou c'est tendu quoi. On est
                                     d'accord ? II faut que je file, parce que autrement je vais louper mon avian.
                                     Euh. Je, on se reparle demain ?

                        MT:          Oui. Oui.

                        FC:          Ok. Allez, ne te fais pas de soucis, tout va bien aller.

                        MT:          J'ai des soucls quand rnerne. C'est pas .. .

                        FC:          Je sais ... je sais, rnais je sais que tu as des soucis. Je sais bien. Mais, ne
                                     fait... ne t'inquietes pas, ca va aller, et euh ... je .. .on se parle, on se parle
                                     demain pour samedi, d'accord ?

                       MT:           Ok.

                       FC:           On se parle demain pour samedi. Et puis voila. Ok?

                       MT:           Oui.

                       FC:           Rentre bien. Je t'appelle vers quelle heure ? Tu m'appelles toi, ou tu veux
                                     que je t'appelle ?

                       MT:           Tu peux m'appeler?

                       FC:           Je t'appelle dans la matinee ou en fin de matinee, ok ? Allez, ca marche.
                                     Rentre bien.

                       MT:           Oui. Allo? [Au telephone]. oui ..

                                     [Bruits de pas, annonces haut-parleurs)

 1h14m

 Femrne non-idenlifiee : Hi

                       MT:           HI

                                     IMusique]

                       Ml :          A l'hotel.

                                     lBruits de voilure, musique]

                       MT:           Je suis la,   a l'hOtel.
                                     [Bruits de porte]

                       MT:           [Au telephone] Tu peux leur dire que je suis   la ?
Femme non-identifiee : Ok, ils arrivent et moi aussL

                                     [Bruits de pas]

1h19m07s                             FIN DE L'ENREGISTREMENT.




TNA/TN/.J33:i: 11l0/21FRMi,IG9318<   <                           79
                                                                577
                                                                                                                p.153
19-11845-shl             Doc 24-12        Filed 06/21/19 Entered 06/21/19 15:57:11                Exhibit 6 -
                                              Part VI Pg 58 of 64



                                                                                        CONFIDENTJEL

                 ENREGISTREMENT D'UN APPEL TELEPHONIQUE DU 11 AVRIL 2013

Retranscription d'un enregistrement d'un appel telephonique entre un homme non-identifie ("XX"),
Frederic Cilins ("FC") et Mamadie Toure ("MT").



REFERENCES :

         Dossier: 4.11.2013 Call 11

         Fichier; 305-744-6629 T-Mobile 2013-04-1114-03-26 00092-1.wav



OhOOmOs             DEBUT DE L'ENREGISTREMENT

         XX .       Allo?

          FC :      Allo . Tout va bien?

          XX:       Oui. ca va?

          FC:       Tout va bien, tout va bien. Cava. Cava

         XX:        Tu as fail bon voyage?

          FC:       Oui, je suis bien arrive.Tout va bien . Tout va bien . Je te passe Mamadle pour te dire
                    bonjour.

          xx ·      Ah   me
          MT :      Allo, Mika ?

          XX:       Comment ca va M:amadie ?

          MT ·      Cava el vous ?

          XX .      Cava, ca va, tres blen . Ca falt longtemps .

          MT:       Dul. ou l. Vous m'avez appel~e l'aul1e fois. Vous vous rappalez. mals j'avais pas note
                    le numero.

          XX:       Oui . comment va la petite.

          MT:       Oui, elle va bien oui.

          XX:       Elle va bien ?

          MT:       Oui. oui.

          XX:       Tres bien . Et toi? Tout va bien? Tu viens pas nous visiter   a Miami?
          MT:       Je vais venir. Oui.

          XX:        tu veux venir? C'est bien. c'est bien. Tu viens nous voir un peu pour te reposer.

          MT:        Oui. Mais j'ai pas ton numero . comme je vais faire J'ai pas le numero de Michael.



TNMTNAl332188/21FRMl,16931 'J7. 2                      80
                                                       578
                                                                                                          p.154
19-11845-shl          Doc 24-12         Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                            Part VI Pg 59 of 64



                                                                            CONFIDENTIEL


           FC:       Oul, je vais te le donner.

           MT:       Ok. Je vais venir. Je vais venir, je vais t'appeler.

           XX:       Ok. Viens, viens, viens un peu lei.

           MT:       Ok.

           XX:       Ok. A bientot.

           MT:       Oui, oui. Merci.

           FC:      Allo.

           XX:       Oui. Tout va bien?

           FC:       Oui, oui ca va, ca va.

           XX:      Cava? Ecoute euh.

           FC:      Oui, oui. On se rappelle lout a l'heure alors.

          XX:       OK, d'accord.

           FC:      J'ai l'avion a 21h de toute facon, alors ...

           XX:      A21h? Ok,d'accord. Rappelle-moi apres.

           FC :     a toute, plus tard.
                    OK,

           xx : a tout a l'heure
           FC:      Ciao. ciao.

 Oh01 m42s          FIN DE L'ENREGISTREMENT




 l NN1NAr.l32186/?IFRM/4693197   ~
                                                         81
                                                      579
                                                                                      p.155
19-11845-shl          Doc 24-12         Filed 06/21/19 Entered 06/21/19 15:57:11                             Exhibit 6 -
                                            Part VI Pg 60 of 64



                                                                                                 CON.FJDENTIEL


        ENREGISTREMENT D'UN APPEL TELEPHONIQUE DU 11 AVRIL 2013

Retranscription d'un enregistrement d'un appel telephonique entre Frederic Cilins ("FC") et un homme
non-identifie ("HN").



REFERENCES :

         Dossier: 4.11.2013 Call 10

         Fichier: 305-744-6629 T-Mobile 2013-04-1121-XX-XXXXXXX-1.wav



OhOOmOs            DEBUT DE L'ENREGISTREMENT

         HN :      Alla?

         FC :      Oui.

         HN :      Qui.

         FC :      J'attends, j'attends toujours le vol. Euh ... je retournerai samedi maintenanl, parce que
                   tout n'etail pas, n'etait pas la, ii faudrait que je revienne.

         HN:       Ah bon?

         FC :      Oui. Paree que c'est pas au meme endrolt, enfin je ne sais pas quoi. Je te dirai. Bon.

         HN :      Mais     mais [inaudible]

         FC:       Comment?

         HN:       Mais elle est d'accord de tout donner ?

         FC:       Oui, c'est fait. C'est fait deja.

         HN:       Ah oui?

         FC:       Qui, oui. Ce qu'etait d'un cote. j'a1 deja   la.   Et. .

         HN:       Ok.

         FC:       Et le reste euh, je, je.    ca sera samedi.

         HN:       C'est b1en. c'est bien ... mais je crois que ... ce qu'il faudra faire c'est que, ii faut qu'il
                   parte.

         FC:       Oui mais ca c'est prevu. C'est prevu, normalement.

         HN:       Le rneilleur ... le meilleur chose   a faire. c'est.   c'est qu'il part, et qu'il revien t. Apres ii
                   peut revenir sans probleme.

         FC:       Oui, oui, oui.

         HN :      Je sais pas. les 180 jours .. .



l NMfNA!J3r.188/21FRMM693107. 2

                                                           580
                                                                                                                      p.156
19-11845-shl             Doc 24-12              Filed 06/21/19 Entered 06/21/19 15:57:11            Exhibit 6 -
                                                    Part VI Pg 61 of 64



                                                                                           CONFIDENTIEL

             ,... .
            FV ,      Ah non, c'est pas une histoire de jours la, c'est une histoire de dates la, parce qu'H y
                       a.. , la ... c'est. c'est ....
            HN:       C'est perime ?

            FC:       Non, non ... c'est pas perime encore ... mais c'estjusque ... fin aoOt. Done apres., c'est
                      justement pour 9a, parce que apres 9a ii. .. c'est termine. C'est pas exactement
                      comme nous, c'est des choses differentes. Jene sais pas comment 9a marche. C'est
                      pas une histoire de 180, c'est autre chose, quoi. C'est pas comme nous. Je sais pas
                      comment 9a marche, mais enfin. Bon ecoute, on verra 9a, on en parlera demaln.

            HN:       OK. Bon ecoute, demain quand tu es pret, passe-moi un coup de fil. On vase voir, on
                      va prendre un cafe ensemble, comme i;:a ...

            FC:       De toute fa9on, moi je suis prel le matin, tu sais. Je sais pas, je t'appelle. Envoie-moi
                                                                                a
                      un texto quand tu es reveille, toi tu me dit. Je serai pret partir de 7h, 7 h et demi,
                      maximum je se;ai reveille. Ok ?

           HN:        Ok. D'accord. Bon vol. A demain, ciao. Bye.

           FC:        A demain, ciao, ciao .

Oh02m33s              FIN DE L'ENREGISTREMENT




TNIVTNA1'.l3218Bl21FRM/.16!l3192 2


                                                                                                        p.157
19-11845-shl           Doc 24-12          Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                              Part VI Pg 62 of 64



                                                                                             CONFJDENTIEL


                        ENREGISTREMENT D'UN RENDEZ-VOUS OU 14 AVRIL 2013

Retranscription d'un enregistrement d'un rendez-vous entre Mamadie Toure ("MT") et Frederic Cilins
("FC").




REFERENCES:

           Dossier: 4.14.2013. CW meeting with Cilins

           Flchier: 1_0372_001.WAV



OhOOmOs                        DEBUT DE L'ENREGISTREMENT

           Agent FBI :         "Special Agent Antonio Roberson, Sunday April 14th, at approximately 2.35
                               pm on a Sunday, a consensual monitoring between CHS and Fred Cilins is
                               going to take place here at Tampa International Airport. Jacksonville Airport.

                               [Bruits de pas]

                                [Bruits de voiture]

Homme non-identifie :          A l'aeroport, hein ?

                     MT :       Hum, hum.

                                IBruils de voiture. musique]

Homme non-identifie             Tu m'appelles    ?

                     MT ·       Inaudible.

 Homme non-idenlifie :          Yeah, yeah.

                     MT ·       Ne bouge pas.

                                [Bruits de pas, annonces haul•parleurs de l'aeroport]

Oh07m09s             MT :       Comment i;a va ?

                      FC:       Ca va ? Oui j'en ai marre, ii y a une heure de retard, parce que, je sais pas, ii
                                a commence a aller decoller, ii   est revenu, ii y avail un probleme mecanique.
                                lls ont bricoleL9a va?

                      MT ·      Cava.

                      FC:       la forme ?

                      MT :      Oui.

                      FC.       J'ar merne pas mange un morceau. On        va   aller s'asseoir, gr,gnoter quelque
                                chose. T'as mange loi ?




 TNA/TNA/332188/2/FR M/469:J 192.2


                                                                                                             p.158
19-11845-shl         Doc 24-12         Filed 06/21/19 Entered 06/21/19 15:57:11                       Exhibit 6 -
                                           Part VI Pg 63 of 64



                                                                                             CONFIDENTIEL

                   MT:       Non.

                   FC:       Alors, on va aller manger un petit bout. C'est pas que ce soit tres don, mais
                             au moins c'est tout ce qui ii y a.

                   FC:       On a eu des nouvelles de quelque chose ?

                   MT:       Non.

                   FC:       La petite ca va ?

                   MT:       Elle va bien, oui.

                   FC:      C'est juste une petite.. c'est fini son histoire de gastro et tout r;:a. oui ?

                   MT:       Oui.

                   FC:      Tu sais que je suis grand-pere depuis hier ?

                   MT:      Ah ban?

                   FC:      Ca y est. C'est ma fille qui a accouche. C'etait pas prevu, la. C'etait prevu
                            pour debut mai, et comme elle avait de la tension, elle est allee a l'h6pital. lls
                            on\ regarde. Le babe ii faisait presque trois kilos, ils ont dit allez [inaudible].
                            Comme elle etait retournee, ils ont dO faire une cesarienne.

                   MT:      Oui.

                   FC:      Voila. La famille s'agrandit.

                   MT:      Oui.

                            [Bruits ambiants]

                   FC ·     On se met la, non 7

                   MT       Ok.

                   FC       Vas y, je le lalsse t'lnstaller. Bon tout est, tout est parti dans la ... a la bataille
                            la, avec !es autres la. Je ne sais pas si lu as vu les journaux, mais euh y a,
                            done ils ant... le groupe a attaque, Soros a attaque tous ces gens-la, pour
                            avoir falt des enquetes. pour avoir fail toutes ces choses la, et en disant que
                            voila. Et en plus, c'est un peu eomplique mais ii y avait d'autres soeietes qui
                            etaient impliquees, qui etaient des societes de conseils de BSGR, qui en fail,
                            etaienl manipulees par Soros. Done euh, tout un tas de trues comme c;a,
                            done euh, ii y a, ils ant ete attaque en justice pour tout i;a. Tu as prevu de
                            voyager alors ou quoi ?

Oh10m46s           MT :     Je suis en train de voir, reflechir. Mais pour le moment, avant de parler, ii me
                            fallait le cash qu'on parlait la. J'ai besoin du cash maintenant la parce que je
                            n'ai rien.

                   FC ·                                  a
                            D'accord. Alors, je te dis : Sierra tu vas recuperer 200. lei la, avant-hier, j'ai
                            recupere 20.000. C'est tout ce que j'ai pu ... J'ai pas autre chose. Mais ce
                            que je peux faire pour t'aider aussi, c'est si tu dois prendre l'avion, je peux
                            m'occuper de prendre ton billet d'avion si tu dais voyager en Sierra Leone.

                   MT .     Mais les 20.000. comment ca vase faire?



TNA/TNA/3321U8/2/FRM14693192 2                         85
                                                      583
                                                                                                             p.159
19-11845-shl             Doc 24-12             Filed 06/21/19 Entered 06/21/19 15:57:11                      Exhibit 6 -
                                                   Part VI Pg 64 of 64


                                                                                                 CON FIDENTIEL

                     FC :       Je les ai la, j'ai voyage avec. Tu sais j'aime pas trop 9a, mais j'ai voyage
                                                                                                         a
                                avec. Tu sais, en deux jours, c'est tout ce que j'ai pu avoir, reussi avoir pour
                                te donner un peu d'oxygene quoi.

                     MT:        01<.

                     FC:        01<? Je t'ai dit que Je faisais de man mieux.

                     MT:        Ok.

                     FC:        Je t'ai dit que je faisais de mon mieux. Regarde si tu veux .
                                Comment .. . explique-moi comment u vas faire avec ton projet quand tu !'en
                                vas . C'est Mado qui va s'en occuper?

                      MT ·      Oui. Mais j'ai besoin d'envoyer encore de !'argent, parce que 9a ne suffit pas.

                     FC:        Ca ne suffit pas ?

                     MT :       Oui. Tout le projet ca fait, tout le projet ca fail   a peu pres 700 comme r;:a.
                     FC:        700 mille?

                     MT :       750, oui.

                     rC:        Ou r;:a ? ici ?

                     MT:        Qui.

                     FC :       Mais comment tu es parti dans un projet de 700, si tu n'as pas les 700 ?

                     MT :       Je n'ai pas tousles 700 , mais j'ai un peu dans le compte.

                     FC:        OuL

                     MT:        Paree que pour le marche, je sais bien 9a va s'ouvrir en avril. Fin avril. Paree
                                que mai , on va ouvrir le marche. Done c'est pour le restau que je suis
                                coincee, j'aurai besoin ...

                      FC:        Le marcM c·est bon 7

                     MT '.       Oui, ca va s'ouvrlr en mal.

                     FC:         De quol, le rest.iurant   ?


                      MT :       Non, le ...

                      FC:        Le marche ?

                      MT :       Oui.

                      FC:        mais 9a, c'est bon?

                      MT.        Qui. C'est bon.

                      FC:        Ca c'est bon. Et pour le restaurant ?

                      MT:        C'est pour le restaurant qui me cale un peu. J'aurai besoin de quelque cl,ose .




TNA/T NN3:12 1llfl/21FRMl4693 192.2

                                                               584
                                                                                                                   p.160
